








SCHEDULE 1.1
TO THE FACILITY LEASE

DEFINITIONS; INTERPRETATION

A.

Interpretation.  In each Lease Document, unless a clear contrary intention
appears:

(i)

the singular number includes the plural number and vice versa;

(ii)

reference to any Person includes such Person’s successors and assigns but, if
applicable, only if such successors and assigns are permitted by the Lease
Documents, and reference to a Person in a particular capacity excludes such
Person in any other capacity or individually;

(iii)

reference to any gender includes each other gender;

(iv)

reference to any agreement (including any Lease Document), document or
instrument means such agreement, document or instrument as amended or modified
from time to time in accordance with the terms thereof;

(v)

reference to any Law means such Law as amended, modified, codified, replaced or
reenacted, in whole or in part, and in effect from time to time, including rules
and regulations promulgated thereunder and reference to any section or other
provision of any Law means that provision of such Law from time to time in
effect and constituting the substantive amendment, modification, codification,
replacement or re-enactment of such section or other provision;

(vi)

reference in any Lease Document to any Preamble, Recital, Article, Section,
Annex, Schedule or Exhibit means such Article or Section thereof or Preamble,
Recital, Annex, Schedule or Exhibit thereto;

(vii)

“hereunder”, “hereof”, “hereto” and words of similar import shall be deemed
references to a Lease Document as a whole and not to any particular Article,
Section or other provision thereof;

(viii)

“including” (and with the correlative meaning “include”) means including without
limiting the generality of any description preceding such term;

(ix)

costs, fees, expenses and other amounts “incurred by or on behalf of Lessor” or
words of similar import shall be deemed references to costs, fees, expenses and
other amounts incurred (a) by or on behalf of Lessor or (b) by any agents to
whom Lessor has delegated any of its obligations pursuant to the Facility Lease;
and











(x)

with respect to any rights and obligations of the parties under the Lease
Documents, all such rights and obligations shall be construed to the extent
permitted by applicable Law.

B.

Computation of Time Periods.  For purposes of computation of periods of time
under the Lease Documents, the word “from” means “from and including” and the
words “to” and “until” each mean “to but excluding.”

C.

Accounting Terms and Determinations.  Unless otherwise specified in any Lease
Document, all terms of an accounting character used therein shall be
interpreted, all accounting determinations thereunder shall be made, and any
financial statements required to be delivered thereunder shall be prepared, in
accordance with GAAP.

D.

Conflict in Lease Documents.  If there is any conflict between the Facility
Lease and any other Lease Document, such Lease Documents shall be interpreted
and construed, if possible, so as to avoid or minimize such conflict.

E.

Definitions.  Unless the context otherwise requires, the following defined terms
shall have the meanings ascribed to them below:

“AAA” shall mean the American Arbitration Association or any successor thereto.

“Acceptable Assignee” shall mean a Person that the PSCW determines meets the
following requirements: (a) that is a special-purpose entity, whose  governing
documents contain all covenants and restrictions related to non-consolidation
with its corporate parent in the event of such parent’s bankruptcy or
insolvency, (b) (i) whose senior unsecured long-term debt is rated at least A-
or its equivalent by a Rating Agency, or (ii) whose Parent has senior unsecured
long-term debt rated at least A- or its equivalent by a Rating Agency and who
guarantees such Person’s obligations under any Lease Document to which such
Person will be a party, and (c) who has at least five years experience in the
United States electric generating power industry.

“Acquisition Date” shall mean the first date that Lessor closes on an
acquisition of an interest in the Facility.

“Additional Insureds” shall have the meaning given to such term in Schedule 11.3
of the Facility Lease.

“Affiliate” shall mean, with respect to any Person, (a) each entity that such
Person Controls, (b) each Person that Controls such Person, and (c) each entity
that is under common Control with such Person.

“Applicable Cost of Debt” shall mean the respective cost of debt as provided in
the Annex B to Schedule 5.1 to the Facility Lease.

“Appraisal Report” shall mean a report delivered by an Independent Appraiser.











“Approved Amount” shall mean the total amount of Construction Costs incurred by
or on behalf of Lessor with respect to the Leased Facility, not to exceed an
amount equal to:

(a)

Lessor’s Percentage of $1,453,352,800; plus

(b)

any Construction Costs in excess of the amount set forth in clause (a), but in
any case not to exceed 5% of such amount, which are prudently incurred and
approved by the PSCW in advance of being recovered in the Rent; plus

(c)

any Construction Costs in excess of the amount set forth in clause (a), which
are incurred by or on behalf of Lessor due to an Excused Event, an event of
Force Majeure or Event of Loss, which Construction Costs are prudently incurred
and approved by the PSCW in advance of being recovered in the Rent;

provided however, that the Approved Amount shall not exceed actual Construction
Costs incurred by or on behalf of Lessor.

“Arbitrator” shall mean an independent arbitrator with no less than ten years
arbitration experience in the U.S. electric generation industry who is not
employed by, does not provide services to, and does not otherwise derive any
financial or other benefit from any of the Parties, their respective Affiliates
or the PSCW, other than as provided in the Lease Documents.

“Assignment of Easement Agreement” shall mean the conveyance to Lessee of
Lessor’s rights under the Property Rights Agreement, dated as of ___ 2004.

“Attorney” shall mean an independent attorney with no less than ten years
project development and financing experience in the U.S. electric energy
industry who is not employed by, does not provide services to, and does not
otherwise derive any financial or other benefit from any of the Parties, their
respective Affiliates or the PSCW, other than as provided in the Lease
Documents.

“Authorization” shall mean any authorization, consent, approval, license, lease,
ruling, permit, tariff, rate, certification, exemption, filing (except any
filing relating to the perfection of security interests), variance, claim,
order, decree, publication, notices to, declarations of or with or registration
by or with any Governmental Authority in connection with the construction,
ownership or operation of the Facility.

“Authorized Officer” shall mean, with respect to (a) any Person other than a
partnership or limited liability company, the president, any vice president, the
treasurer, the chief financial officer or any other similar senior officer of
such Person, (b) any Person who is a partnership, the president, any vice
president, the treasurer, the chief financial officer or any other similar
senior officer of any general partner of such Person, and (c) any Person who is
a limited liability company, the president, any vice president, the treasurer,
the chief financial officer or any other similar senior officer of the manager
or the managing member of such Person.











“Base Term” shall mean the date falling on the earlier of (i) the 30th
anniversary of the Commercial Operation Date, and (ii) the number of years and
months equal to 80% of the Economic Useful Life determined by an Independent
Appraiser pursuant to Section 3.3 of the Facility Lease.

“Basic Rent” shall have the meaning given to such term in Section 5.1(a) of the
Facility Lease.

“Business Day” shall mean any day on which commercial banks are not authorized
or required to close in Wisconsin.

“CA Approval” shall mean the PSCW order approving the certificate of authority
with respect to the Lease of the Leased Facility by MGE.

“Claims” shall mean liabilities, obligations, damages, losses, demands,
penalties, interest, fines, claims, actions, suits, judgments, settlements, and
reasonable costs, fees, expenses and disbursements (including legal fees) and
expenses and costs of investigation), of any kind and nature whatsoever.

“Commercial Arbitration Rules” shall mean the commercial arbitration rules of
the AAA.

“Commercial Operation” shall mean that the Facility shall have successfully
completed the Commercial Operation Test pursuant to the ERGS Facility Lease.

“Commercial Operation Date” shall mean the “Lease Effective Date” under the ERGS
Facility Lease.

“Community Impact Mitigation Costs” shall mean Lessor’s share of costs and
expenses associated with satisfying local regulatory requirements or to mitigate
any adverse effect the Facility might otherwise have on local communities but in
no event to exceed the amount approved by the PSCW.

“Completeness Determination” shall mean an order or approval from the PSCW that
the Facility is complete within the meaning of Wis. Stat. § 196.52(9)(b)(7).

“Compliance Auditor” shall have the meaning given to such term in Section 18.1
of the Facility Lease.

“Condemnation Award” shall mean any monetary award in respect of a taking of all
or a material portion of the Facility by an exercise of eminent domain or a
similar right or power by a Governmental Authority, or as a result of a
Governmental Authority ordering the Facility to cease to operate.

“Confidential Information” shall mean, with respect to a Party, all proprietary
and confidential business information and data of such Party that is not
generally known by or readily ascertainable by or available to, on a legal or
authorized basis, the general public; provided, however, “Confidential
Information” shall not include any information: (i) which is











already known to the receiving Party; or (ii) has become generally known to the
public through no wrongful act of the receiving Party or its representatives and
agents, (iii) has been received by the receiving Party from a third party
without (to the receiving Party’s knowledge) restriction on disclosure and
without (to the receiving Party’s knowledge) a breach by the third party of an
obligation of confidentiality, or (iv) is independently developed by the
receiving Party without use of the Confidential Information received from a
disclosing Party.

“Construction Costs” shall mean all internal and third party costs, expenses and
fees incurred by or on behalf of Lessor in acquiring, negotiating and
documenting its interest in the Facility, and Lessor’s applicable share (based
upon its percentage ownership interest in Unit 1 and the New Common Facilities)
of costs to construct the Facility pursuant to the ERGS Facility Lease, but
excluding Community Impact Mitigation Costs, the Monthly Management Fee and
those costs paid by the Lessee pursuant to Section 2.1; and less Lessor’s
Percentage of any monetary payments (including liquidated damages but excluding
liquidated damages or other monetary payments made to Lessee) actually received
by Lessor from any contractor in connection with any of the construction
contracts or equipment supply agreement with respect to the Facility (net of
legal fees and any other expenses incurred by or on behalf of Lessor in
connection with the receipt or recovery of such monetary payments).

“Control” shall mean the possession, directly or indirectly, through one or more
intermediaries, of the following:

(a)

(i) in the case of a corporation, 50% or more of the outstanding voting
securities thereof; (ii) in the case of a limited liability company,
partnership, limited partnership or venture, the right to 50% or more of the
distributions therefrom (including liquidating distributions); (iii) in the case
of a trust or estate, including a business trust, 50% or more of the beneficial
interest therein; and (iv) in the case of any other entity, 50% or more of the
economic or beneficial interest therein; and

(b)

in the case of any entity, the power or authority, through ownership of voting
securities, by contract or otherwise, to exercise a controlling influence over
the management of the entity.

“Delay Damages” shall mean for each calendar day after the Scheduled Commercial
Operation Date that the Facility fails to achieve Commercial Operation, (i)
Lessor’s Percentage of $150,000 for each calendar day May 1 through June 30 in
the calendar year in which the Scheduled Commercial Operation Date occurs, and
(ii) Lessor’s Percentage of $250,000 for any other calendar day; not to exceed
in the aggregate Lessor’s Percentage of $136,875,000.

“Demand Date” shall have the meaning given to such term in Section 15.2(a)(i) of
the Facility Lease.

“Demolition and Removal Costs” shall mean the fair value of the liability for
the asset retirement obligation, determined in accordance with GAAP, as adjusted
periodically in accordance with GAAP.











“Dispute” shall mean any controversy, claim or dispute of whatsoever nature or
kind between the Parties, arising out of or relating to the Facility Lease or
the validity, execution, performance, discharge, termination or breach thereof.

“Economic Useful Life” shall mean the expected useful life of the Facility as
determined by the Independent Appraiser.

“Elm Road Facility” means Units 1 and 2 and associated Common Facilities.

“Elm Road II Facility Lease” shall mean the proposed Elm Road II Facility Lease
Agreement between ERGS and WEPCO, with respect to Unit 2 and related facilities.

“Emergency Condition” shall mean any condition or situation which presents an
imminent threat of danger to life, or threat to health or material property, or
could reasonably be expected to cause a significant disruption on or significant
damages to the Facility or any material portion thereof or to Lessee’s electric
generating facilities or the Transmission Provider’s electric transmission
system.

“Environmental Claim” shall mean, with respect to any Person, any notice, claim,
administrative, regulatory or judicial action, suit, lien, judgment, demand or
other communication (whether written or oral) by any other Person alleging or
asserting such Person’s liability for investigatory costs, cleanup costs,
governmental response costs, damages to natural resources or other property,
personal injuries, fines or penalties arising out of, based on or resulting
from: (a) the presence, or Release into the environment, of any Hazardous
Material at any location, whether or not owned by such Person; or (b)
circumstances forming the basis of any violation, or alleged violation, of any
Environmental Law.

“Environmental Law” shall mean any and all Laws, now or hereafter in effect, and
any judicial or administrative judgment, relating to the environment, or to
emissions, discharges, releases or threatened releases of pollutants,
contaminants, chemicals, or toxic or hazardous substances or wastes into the
environment including ambient air, surface water, groundwater, or land, or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport, or handling of pollutants, contaminants,
chemicals, or toxic or hazardous substances or wastes.

“EPC Contract” shall mean the agreement for the engineering, procurement and
construction of the Facility, dated as of April 9, 2004, by and between ERGS and
Bechtel Corporation.

“ERGS” shall mean Elm Road Generating Station Supercritical, LLC, a Wisconsin
limited liability company.

“ERGS Facility Lease” shall mean the lease agreement, dated as of November 9,
2004, by and between ERGS and WEPCO, with respect to the Facility.

“Event of Loss” shall mean any loss of, destruction or damage to, or taking of
the Facility (or any part thereof) other than an Event of Total Loss.











“Event of Total Loss” shall mean: (a) all or substantially all of the Facility
shall be damaged to the extent of being completely or substantially completely
destroyed; (b) any damage to the Facility that results in an insurance
settlement with respect thereto on the basis of a total loss or an agreed
constructive or a compromised total loss of the Facility; or (c) all or
substantially all of or a material portion of the Facility shall be taken by
exercise of a power of eminent domain or similar right or power, or a
Governmental Authority shall order that the Facility shall cease to operate
permanently.

“Exceptional Maintenance” shall have the meaning given to such term in Section
13.2(c) of the Facility Lease.

“Excused Event” shall mean any of the following, regardless of the reason for
the occurrence thereof:

(a)

any failure or inability by WEPCO to deliver Test Fuel or accept Test Power;
provided, that such failure or inability is not a result of ERGS’s failure or
inability to: (i) provide WEPCO such information, as WEPCO may reasonably
request, as necessary in order to procure (and have delivered) Test Fuel; or
(ii) fulfill its obligations under Section 4.3 of the ERGS Facility Lease;

(b)

the occurrence of instability on the Transmission Provider’s electric
transmission system (or any event, circumstance, condition or failure relating
thereto, including an Emergency Condition) which precludes the Transmission
Provider from accepting any Test Power; provided, that such failure or
instability is not primarily as a result of any action of Lessor, ERGS or the
Facility; and (ii) Lessor is otherwise available to deliver such Test Power;

(c)

the occurrence of instability on Lessee’s system (or any event, circumstance,
condition or failure relating thereto) which either prevents or precludes Lessee
from accepting, or Lessor from delivering to Lessee, any Test Power; provided,
that: (i) such failure or instability is not primarily as a result of any action
of Lessor or the Facility; and (ii) Lessor is otherwise available to deliver
such Test Power; or

(d)

any other failure or delay of Lessee or the Transmission Provider to meet any of
the conditions for the Commercial Operation Date to occur; provided that failure
is not primarily the result of any action of Lessor or the Facility.

“Execution Date” shall mean the date of the Facility Lease.

“Existing Units” shall mean the four coal-based electric generating units and
one gas-based electric generating unit and related facilities at WEPCO’s Oak
Creek generating station.

“Facility” shall mean Unit 1 and related New Common Facilities.

“Facility Lease” shall mean the lease of Unit 1 and related new Common
Facilities to which this Schedule 1.1 is attached.











“Fair Market Value” shall mean, with respect to the Facility or any part thereof
(including any Improvements thereto) as of any date, the price a purchaser would
pay to purchase such Facility or part thereof in an arm’s-length transaction
between a willing buyer and a willing seller, neither of them being under any
compulsion to buy or sell.

“FERC” shall mean the Federal Energy Regulatory Commission or any successor
thereto.

“Financing Documents” shall mean each agreement, document or instrument to which
one or more of the Lenders and Lessor are a party from time to time and which
provide for construction and/or term debt financing or refinancing to Lessor in
connection with the Facility and each other agreement, document or instrument
delivered in connection with any of the foregoing.

“Force Majeure” shall mean any cause or occurrence which is beyond the
reasonable control, and without the fault or negligence, of the Party claiming
the Force Majeure and which causes such Party to be unable, or otherwise
materially impairs or delays its ability, to perform its obligations under the
Facility Lease and which by the exercise of reasonable foresight such Party
could not have been reasonably expected to avoid, including any acts of God,
strikes, work stoppages, lockouts or other labor actions that are in each case
of an industry or sector-wide nature and that are not directed solely or
specifically at such Party, acts of the public enemy, wars, terrorism,
blockades, insurrections, riots, epidemics, landslides, lightning, earthquakes,
fires, storms, floods, washouts, civil disturbances, explosions, change in law
(including such change that results in any rescission, termination, material
modification, suspension or determination of invalidity or lack of effectiveness
of any Authorization), any Authorizations (provided that such order has been
resisted in good faith by all commercially reasonable means) the acts or
omissions of any Governmental Authority or the failure to act on the part of any
Governmental Authority, provided, that such action has been timely requested and
diligently pursued and any other cause or occurrence whether of the kind herein
enumerated or otherwise, which, despite the reasonable efforts of such Party to
prevent or mitigate its effects, prevents or delays the performance of such
Party, or prevents the obtaining of the benefits of performance by the other
Party, and is not within the control of such Party claiming Force Majeure.

“Future Unit” shall mean any electric generating unit that uses that additional
portion of the New Common Facilities that are constructed on the Land beyond the
requirements of Unit 1, Unit 2 and the Existing Units.

“GAAP” shall mean generally accepted accounting principles in the United States
as in effect from time to time applied on a basis consistent with such Person’s
most recent audited consolidated financial statements.

“Good Utility Practice” shall mean, at a particular time: (a) any of the
practices, methods and acts engaged in or approved by a significant portion of
the United States electric power generating industry prior to such time; or (b)
any of the practices, methods and acts which, in the exercise of reasonable
judgment in light of the facts known at the time the decision was made, could
have been expected to accomplish the desired result at a reasonable cost
consistent with applicable Law and good business practices, reliability, safety
and expedition; provided that











“Good Utility Practice” is not intended to be limited to the optimum practice,
method or act to the exclusion of all others, but rather to be a spectrum of
possible practices, methods or acts having due regard for, among other things,
manufacturers’ warranties and the requirements of Governmental Authority and any
applicable agreement.

“Governmental Authority” shall mean the any applicable federal, state, municipal
or other government, quasi-government or regulatory authority, agency, board,
body, instrumentality, court, or tribunal, or any political subdivision of any
thereof, or any arbitrator or panel of arbitrators.

“Guarantee Conditions” shall mean those conditions referenced in Section 1.1 of
Schedule 4.2 to the ERGS Facility Lease.

“Guaranteed Performance Level Damages” shall have the meaning given such term in
Schedule 3.2.

“Guaranteed Performance Levels” shall have the meaning given such term in
Schedule 3.2.

“Hazardous Material” shall mean, collectively, any petroleum or petroleum
product, asbestos in any form that is or could become friable, transformers or
other equipment that contain dielectric fluid containing levels of
polychlorinated biphenyls (PCB’s), hazardous waste, hazardous material,
hazardous substance, toxic substance, contaminant or pollutant, as defined or
regulated as such under any Environmental Law including the Resource
Conservation and Recovery Act, as amended, the Comprehensive Environmental
Response Compensation and Liability Act, as amended, or any similar state
statute.

“Improvements” shall mean those modifications, alterations, additions or
improvements to the Leased Facility that involve capital costs and are (a)
required or are advisable in accordance with Good Utility Practice, (b)
necessary for the efficient operation of the Leased Facility, or (c) required by
applicable Law; provided that any such modification, alteration, addition, or
improvement shall not (i) have a material adverse effect on the value of
Lessor’s investment in the Leased Facility (including an adverse effect on the
Fair Market Value, residual value, utility or remaining useful life on the
Leased Facility, (ii) cause any manufacturer’s warranties then in effect on the
Leased Facility to become void, (iii) create any Liens on the Leased Facility
(other than Permitted Encumbrances), (iv) cause the Improvement or Leased
Facility to become “limited use” property within the meaning of Rev. Proc.
2001-28, 2001-19 I.R.B. 1156), or (v) otherwise cause harm to the Leased
Facility.

“Indemnifying Party” shall have the meaning given to such term in Section 17.1
of the Facility Lease.

“Indemnitee” shall have the meaning given to such term in Section 17.1 of the
Facility Lease.

“Independent Appraiser” shall have the meaning given to such term in Schedule
12.1 to the Facility Lease.











“Independent Arbitrator” shall have the meaning given to such term in Section
18.4(b) of the Facility Lease.

“Independent Attorney” shall have the meaning given to such term in Section
18.4(a) of the Facility Lease.

“Independent Auditing Firm” shall mean an independent nationally recognized
accounting firm with no less than 10 years experience auditing U.S. electric
utilities and/or U.S. independent power producers that is not employed by, does
not provide services to, and does not otherwise derive any financial or other
benefit from any of the Parties, their respective Affiliates or the PSCW other
than as provided in the Lease Documents.

“Independent Engineer” shall have the meaning given to such term in Schedule
12.1 to the Facility Lease.

“Interconnection Agreement” shall mean that certain Interconnection Agreement,
dated as of December 14, 2001 between Wisconsin Electric Power Company and
American Transmission Company, LLC.

“Investment Grade” shall mean, with respect to the senior unsecured long-term
debt of a Person, a rating of at least “BBB” by Standard & Poor’s Rating
Services and “Baa3” by Moody’s Investors Services; provided, however, that if
either of the Rating Agencies shall have changed its system of classification
after the date of the Facility Lease, then the above ratings shall be changed to
the new ratings which correspond to the above ratings.

“Land” means the entire parcel owned by WEPCO on which the Existing Units are
located and on which Unit 1, Unit 2 and the Future Unit are proposed to be
constructed.

“Late Term Improvements” shall mean any Improvement constructed pursuant to
Section 8.3 of the Facility Lease, as well as, (i) any Improvement constructed
subsequent to any such Improvement during the Base Term, if the Lease Term has
been extended by the first Renewal Term, (ii) any Improvement constructed
subsequent to any such Improvement during the first Renewal Term, if the Lease
Term has been extended by the second Renewal Term, and (iii) any Improvement
constructed subsequent to any such Improvement during the second Renewal Term,
if the Lease Term has been extended by the third Renewal Term.

“Law” shall mean any statute, law, regulation, ordinance, rule, judgment, order,
decree, permit, concession, grant, franchise, license, agreement, directive,
guideline, policy, requirement, or other governmental restriction or any similar
form of decision of or determination by, or any interpretation or administration
of any of the foregoing by, any Governmental Authority or judicial or
administrative body, whether now or hereafter in effect (including any
Environmental Law).

“Lease Documents” shall mean the Facility Lease, the Property Rights Agreement,
the Assignment of Easement Agreement, the Interconnection Agreement, the
Financing Documents, if any, and each other agreement, document or instrument
delivered in connection with any of the foregoing.











“Lease Term” shall mean the Base Term and any Renewal Term.

“Leased Facility” shall have the meaning given to such term in the Recitals to
the Facility Lease.

“Lenders” shall mean the banks, bond and commercial paper holders and/or
financial institutions (together with their administrative agent, collateral
agents, depositary banks and other agents) and/or other Persons that provide
construction and/or term debt financing and/or working capital and/or other
financing or refinancing to Lessor in connection the Leased Facility or any
portion thereof.

“Lessee” shall have the meaning given to such term in the Preamble to the
Facility Lease.

“Lessee Event of Default” shall have the meaning given to such term in Article
14 of the Facility Lease.

“Lessee Termination Date” shall have the meaning given to such term in Section
2.3(a) of the Facility Lease.

“Lessor” shall have the meaning given to such term in the Preamble to the
Facility Lease.

“Lessor Termination Date” shall have the meaning given to such term in Section
2.4(a) of the Facility Lease.

“Lessor’s Liens” shall mean Liens on or against any or all of the Leased
Facility or any part thereof, the Lease Documents or any payment of Rent which
results from: (a) any act of, or any Claim against, the Member, any Lender or
Lessor in any case unrelated to the transactions contemplated by the Lease
Documents; (b) any Tax owed by the Member, any Lender or Lessor, except for any
Tax required to be paid by Lessee under the Lease Documents, including any Tax
for which Lessee is obligated to indemnify the Member, any Lender or Lessor, as
the case may be; or (c) any act or omission of the Member, any Lender or Lessor
in contravention of the Lease Documents to which it is a party.

“Lessor’s Percentage” shall mean, as of any date, the Unit 1 Ownership
Percentage and/or the New Common Facilities Ownership Percentage, as the context
requires, as of such date.

“Lien” shall mean, with respect to any property, any mortgage, lien, pledge,
charge, lease, easement, servitude, right of others, security interest or
encumbrance of any kind in respect of such property.  For purposes of the Lease
Documents, Lessee shall be deemed to own, subject to a Lien, any property which
it has acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
(other than an operating lease) relating to such property.

“Loss Proceeds” shall mean the net proceeds (including insurance proceeds) paid
or payable by a third-party (including an insurer or re-insurer) in respect of
any Event of Loss or an Event of Total Loss; provided, however, that “Loss
Proceeds” shall not include any third-party











liability insurance proceeds or other insurance proceeds paid or payable
directly to a third party in accordance with the terms of such insurance policy.

“M.A.I.N. Guides” shall mean current Bylaws and Guides of Mid-America
 Interconnected Network or any successor thereto.

“Major Equipment Expenditures” shall mean Lessor’s share of all capital
expenditures that are related to major equipment procurement as specified in
Exhibit A to the Project Development and Services Agreement (as defined in the
ERGS Facility Lease).

“Material Adverse Effect” shall mean, with respect to a Party, a material
adverse effect on: (a) the development, design, engineering, procurement,
permitting, construction, commissioning, financing, ownership, leasing, use
operation or maintenance of the Leased Facility; (b) the business, operations,
prospects, condition (financial or otherwise) or property of such Party; (c) the
ability of such Party to perform its obligations under any of the Lease
Documents to which it is a party; or (d) the validity or enforceability of any
of the Lease Documents to which it is a party.

“Member” shall mean MGE Power LLC, a Wisconsin limited liability company.

“Metering Point” shall mean the Transmission Provider’s high voltage side of one
or more generator step up transformers, as more specifically set forth in the
Interconnection Agreement.

“MGE Energy” shall mean MGE Energy, Inc.

“Monthly Management Fee” shall mean, with respect to any calendar month
commencing with the month in which the Execution Date occurs, a fee equal to
one-twelfth of the budgeted amount of annual management expenses to be incurred
by the Lessor, adjusted at the end of each calendar year to equal the actual
amount of expenses for such year.  The amount of the Monthly Management Fee that
Lessor may recover from Lessee in any calendar year shall not exceed $50,000 (in
2002 dollars), adjusted annually on the anniversary of the Commercial Operation
Date, based upon the first published final number for GDP-IPD for 2002, as
provided by the Department of Commerce, Bureau of Economic Analysis.

“New Common Facilities” shall have the meaning given to such term in Exhibit A.

“New Common Facilities Adjustment Event” shall have the meaning given to such
term in Section 5.4 of the Facility Lease.

“New Common Facilities Ownership Interest” shall mean, as of any date, the
percentage ownership interest in a Component of the New Common Facilities that
Lessor holds as of such date pursuant to Section 5.4 of the Facility Lease, as
the same may be adjusted from time to time pursuant to Section 5.4 of the
Facility Lease.











“O&M Agreement” shall mean the Operating and Maintenance Agreement, dated as of
December 17, 2004, by and among Lessee, WPPI and WEPCO for the Elm Road
Generating Station Unit 1.  

“Obsolete Component” shall have the meaning given to such term in Section 7.3(b)
of the Facility Lease.

“Officer’s Certificate” shall mean, with respect to any Person, a certificate
signed by an Authorized Officer of such Person.

“Operating Agent” shall mean the Person serving as such under the O&M Agreement
or any successor agreement.  

“Optional Rules for Emergency Measures of Protection” shall mean those rules set
forth by the AAA pursuant to its Commercial Arbitration Rules and governing
emergency interim relief procedures.

“Ordinary Wear and Tear” shall mean the deterioration of the Facility which
would be reasonably expected to result from operating the Facility in a manner
consistent with Good Utility Practice.

“Organic Documents” shall mean: (a) with respect to any Person that is a
corporation, its certificate of incorporation, its by-laws and all shareholder
agreements, voting trusts and similar arrangements applicable to any of its
authorized shares of capital stock; (b) with respect to any Person that is a
limited partnership, its certificate of limited partnership and partnership
agreement; and (c) with respect to any Person that is a limited liability
company, its certificate of formation and its limited liability company
agreement, in each case, as amended, supplemented, amended and restated, or
otherwise modified and in effect from time to time.

“Overdue Rate” shall mean, as of any date, a rate per annum equal to the Prime
Rate as in effect on such date, plus 300 basis points; provided that in no event
shall the “Overdue Rate” exceed the maximum rate of interest allowed by
applicable Law.

“Ownership Agreement” shall mean the Elm Road I Ownership Agreement, dated as of
December 17, 2004, by and among the Lessor, WPPI, ERGS, Elm Road Services, LLC
and W.E. Power LLC.

“Parent” shall mean, with respect to any Person, the Person that Controls such
Person and that is not itself Controlled by any other Person.

“Party” shall mean either of Lessor or Lessee.

“Permitted Encumbrances” shall mean, in respect of any property:

(a)

Liens for Taxes, assessments or governmental charges not due and delinquent;











(b)

Liens for Taxes, assessments or governmental charges already due, but whose
validity or amount is being contested in good faith, by appropriate proceedings
initiated timely and diligently prosecuted, and for which adequate reserves in
accordance with GAAP are maintained against any adverse determination of such
contest or a bond in the full amount thereof has been posted;

(c)

carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other like
Liens arising in the ordinary course of business or incident to the construction
or improvement of such property in respect of obligations which are not overdue
for a period of more than 30 days or which are being contested in good faith, by
appropriate proceedings initiated timely and diligently prosecuted, and for
which adequate reserves in accordance with GAAP are maintained against any
adverse determination of such contest or a bond in the full amount thereof has
been posted;

(d)

easements, rights of way, reservations, restrictions, covenants, party-wall
agreements, agreements for joint or common use, landlords’ rights of distraint
and other similar encumbrances affecting such property, granted in the ordinary
course of business, which in the aggregate are not material in amount and which
do not in the aggregate materially detract from the value of such property or
impair the use of such property for the purposes for which it is held;

(e)

court proceedings affecting such property, provided the execution or other
enforcement thereof is effectively stayed and the Claims secured thereby are
being contested in good faith, by appropriate proceedings initiated timely and
diligently prosecuted, and for which adequate reserves in accordance with GAAP
are maintained against any adverse determination of such contest or a bond in
the full amount thereof has been posted;

(f)

minor defects and irregularities in title to such property, which do not in the
aggregate materially impair the value of such property or the use of such
property for the purposes for which it is held; and

(g)

Liens arising in connection with to the Financing Documents.

“Person” shall mean an individual, a corporation, a partnership, a limited
liability company, an association, a joint-stock company, a trust, an
unincorporated organization and any government or political subdivision thereof.

“Pre-CPCN Expenses” shall mean Lessor’s Percentage of all internal and
third-party costs, fees and expenses (including financial, legal, accounting and
consulting fees) incurred by or on behalf of Lessor after August 31, 2000 in
connection with the development, design, engineering and procurement of the
Facility.

“Pre-Tax Return on Equity” shall mean a percentage equal to the product of (a)
an after-tax cost of equity equal to 12.7% and (y) a fixed tax rate gross-up
factor 1.67043 (provided, that if there is a statutory change in federal or
state income tax rates applicable to Subchapter C corporations after the date
hereof, such tax rate gross-up will be adjusted upward or downward to











reflect the change in tax rates and such adjustment shall be effective as of the
date the change in tax rates becomes effective (even if retroactive)).

“Pre-Termination Expenses” shall mean (a) Pre-CPCN Expenses and (b) all other
costs and expenses approved by the PSCW which have been incurred by or on behalf
of Lessor in connection with the development, design, engineering and
procurement of the Facility that have not already been reimbursed by Lessee
pursuant to Section 2.1(a).

“Prime Rate” shall mean the rate of interest published from time to time by The
Wall Street Journal (or any successor publication) as the base rate on corporate
loans posted by a certain percentage of the largest banks in the United States;
provided that if there is more than one such rate published, the higher rate
shall be effective for the purposes of the Lease Documents.

“Project Documents” shall mean the O&M Agreement, Common Facilities O&M
Agreement, Ownership Agreement and Common Facilities Ownership Agreement, and
each other agreement, document or instrument delivered in connection with the
foregoing.

“Property Rights Agreement” shall mean the Elm Road Generating Station Unit 1
Easement and Indemnification Agreement, dated December 17, 2004, by and among
WEPCO, as grantor, and Lessor and WPPI, as grantees.

“PSCW” shall mean the Public Service Commission of Wisconsin or any successor
thereto.

“Purchase Price” shall be equal to the sum of the following: (a) the
Construction Costs incurred by or on behalf of Lessor as of the Required
Commercial Operation Date; (b) the aggregate amount of outstanding Return of
Capital with respect to such Construction Costs; (c) the amount of outstanding
Monthly Management Fee incurred by or on behalf of Lessor as of the Required
Commercial Operation Date; and (d) the aggregate amount of outstanding Community
Impact Mitigation Costs incurred or on behalf of Lessor as of the Required
Commercial Operation Date.

“Rating Agencies” shall mean Standard & Poor’s Rating Services or its successor
and Moody’s Investors Services or its successor.

“Release” shall mean any “release” as such term is defined in 42 U.S.C.
§ 9601(22) or any successor statute.

“Renewal Rent” shall have the meaning given to such term in Section 5.1(c) of
the Facility Lease.

“Renewal Term” shall mean any of three terms commencing immediately at the end
of the Base Term or previous Renewal Term, as applicable, and terminating as
provided in Section 12.2 of the Facility Lease.

“Rent” shall mean, collectively, Basic Rent, Renewal Rent and/or Supplemental
Rent.











“Rent Payment Date” shall mean the 25th day of each calendar month or the next
Business Day during the Lease Term.

“Required Commercial Operation Date” shall have the meaning given “Required
Lease Effective Date” in the ERGS Facility Lease.

“Return on Capital” shall mean, with respect to Construction Costs or other
capital expenditures or Fair Market Value, an amount equal to the product in
dollars of (a) the Return on Capital Percentage and (b) the amount of such
Construction Costs or other capital expenditures or Fair Market Value, as the
case may be.

“Return on Capital Percentage” shall mean the monthly percentage (%) equal to
the product of (a) 1/12 and (b) the sum of (i) an amount equal to the product of
(A) 55% and (B) the Pre-Tax Return on Equity and (ii) an amount equal to the
product of (A) 45% and (B) the Applicable Cost of Debt (in %).

“Right of First Refusal Agreement” shall mean the agreement substantially in the
form of Exhibit C to the Facility Lease.

“Scheduled Commercial Operation Date” shall have the meaning given it in the
ERGS Facility Lease.

“Senior Executives” shall mean with respect to (a) any Person other than a
partnership or limited liability company, a director-level officer or its
equivalent or higher of such Person; and (b) any Person that is a partnership, a
director-level officer or its equivalent or higher of the general partner of
such Person, and (c) any Person that is a limited liability company, a
director-level officer or its equivalent or higher of the manager or managing
member of such Person.

“Site Improvements” shall have the meaning given it in the ERGS Facility Lease.

“Supplemental Rent” shall mean any and all amounts, liabilities and obligations
which Lessee assumes or agrees or is otherwise obligated to pay under the
Facility Lease (other than Basic Rent, Renewal Rent and any other amounts,
liabilities and obligations which Lessee assumes or agrees or is otherwise
obligated to pay pursuant to Articles 2, 5, 8 or 12 of the Facility Lease) or
any other Lease Document (whether or not designated as Supplemental Rent) to
Lessor or any other Person, including indemnities and damages for breach of any
covenants, representations, warranties or agreements.

“Taxes” and “Tax” shall mean any and all fees (including documentation,
recording, license and registration fees), taxes (including income (whether net,
gross or adjusted gross), gross receipts, lease, sublease, sales, rental, use,
turnover, value-added, property, excise and stamp taxes), levies, imposts,
duties, charges, assessments or withholdings of any nature whatsoever, together
with any penalties, fines or interest thereon or additions thereto imposed by
any Governmental Authority.

“Termination Value” shall mean, with respect to each Rent Payment Date, the net
present value of the remaining Basic Rent or Renewal Rent, as the case may be,
utilizing a discount rate











equal to “RRLF%” as defined in Schedule 5.1 or Schedule 12.2 to the Facility
Lease; provided, however, that with respect to each Rent Payment Date occurring
after the date Lessee has elected to renew the Facility Lease early in
accordance with Section 8.3 of the Facility Lease, the “AALF” component of the
Basic Rent and Renewal Rent formulas used to calculate the “Termination Value”
shall be increased to include an amount equal to the aggregate amount of project
costs and expenses incurred by or on behalf of Lessor prior to such Rent Payment
Date to construct the Improvement to the Leased Facility giving rise to the
early renewal election.

“Transfer” shall mean the sale, assignment, conveyance, or other direct or
indirect disposition by a Party of all or any part of its rights, benefits,
advantages, titles or interest in and to this Facility Lease and each other
Lease Document to which it is a party and the Leased Facility and all
replacements thereof and substitutions thereafter, including all Improvements
thereto.

“Test Power” shall mean all energy produced by the Facility during any test
thereof prior to Commercial Operation.

“Transmission Provider” shall mean the entity or entities providing transmission
service to the Leased Facility under a FERC accepted transmission tariff.

“UCC” shall mean the Uniform Commercial Code of Wisconsin or any other
applicable jurisdiction.

“Unit 1” shall have the meaning given to such term in Exhibit A.

“Unit 2” shall mean a unit similar to Unit 1 and related facilities that ERGS or
an Affiliate of ERGS proposes to develop, design, engineer, peruse, permit and
construct on the Land.

“WEPCO” shall mean Wisconsin Electric Power Company, a Wisconsin corporation.  

“WPPI” shall mean Wisconsin Public Power Incorporated, a municipal electric
power company organized under the laws of the state of Wisconsin.











SCHEDULE 3.2
TO THE FACILITY LEASE

GUARANTEED PERFORMANCE LEVELS

1.1

Guaranteed Performance Levels.  The Guaranteed Performance Levels are as
follows:

(a)

“Net Unit Power Guarantee” shall mean a guaranteed net electrical output of the
Facility equal to 615 MW, which shall represent the minimum rate at which the
Facility is designed to deliver energy at the Metering Point when corrected to
Guarantee Conditions.

(b)

“Net Unit Heat Rate Guarantee” shall mean a guaranteed net heat rate of the
Facility of no greater than 8850 Btu/kWh, which shall represent the design
quantity of BTUs as determined by mine or laboratory analysis, required by the
Facility to produce one KWh of energy, at the Facility’s full load, as measured
at the Metering Point, using the higher heat value of the delivered fuel as
corrected to Guarantee Conditions.

1.2

Guaranteed Performance Level Damages.  For the purposes of the Facility Lease,
the following amounts shall be herein referred to as the “Guaranteed Performance
Level Damages”:

Net Unit Power Guarantee

Lessor’s Percentage of $1,500/kw

Net Unit Heat Rate Guarantee

Lessor’s Percentage of $80,000/btu/kWh

1.3

Performance Damages Cap.  For the purposes of the Facility Lease, the
“Performance Damages Cap” shall equal Lessor’s Percentage of $175,000,000.











SCHEDULE 5.1

TO THE FACILITY LEASE

BASIC RENT – UNIT 1 COMPONENT

Basic Rent for each calendar month shall be calculated as follows:

BRU1 =  PRU1

 x

+  ∑  RRIBT%i * (1 + RRIBT%i)rmbt * IBTi * MARBA

i =1

(1 + RRIBT%i)rmbt - 1

 y

+  ∑  RRRTPI%j * (1 + RRRTPI%j)f * RTPIj * MARBA

j =1

(1 + RRRTPI%j)f - 1




+  RRIUC% * IUC




+  MMF




+  CIMC




+  PPA




+  DRC




-  ATC

Where:

BRU1  =

Basic Rent for such month (in $) attributable to Unit 1;

PRU1  =

Primary Rent Component of Unit 1.  For the first 60 months of the Base Term,
PRU1 shall be:  

0.95* RRLF% * (1 + RRLF%)bt * AALF * MARBA

(1 + RRLF%)bt - 1

For the remaining months of the Base Term, PRU1s shall be:

RRLF% * (1 + RRLF%)rm * UBAALF

(1 + RRLF%)rm - 1

AALF  =

The Approved Amount for the Unit 1 (in $);

RRLF%  =

Rate of Return on AALF and UBAALF, as applicable (monthly), which equals the
product of (a) 1/12 and (b) the sum of (i) the product of (A)











0.55 and (B) the Pre-Tax Return on Equity and (ii) the product of (A) 0.45 and
(B) the Applicable Cost of Debt (in %);

MARBA =

Monthly Average Rate Base Adjustment for the Base Term calculated in accordance
with Annex C to Schedule 5.1 (in %);

UBAALF =

Unamortized Balance of AALF adjusted for MARBA plus any accumulated yet unpaid
return on the Leased Facility (in $) at the end of the 60th month of the Base
Term;

bt  =

the total number of months in the Base Term;

rm  =

the remaining number of months in the Base Term;

IBTi  =

The aggregate amount of costs and expenses incurred by or on behalf of Lessor to
construct an Improvement (other than Improvements to the New Common Facilities
and Late Term Improvements) which is deemed complete and in-service (in $);

RRIBT%i =

Rate of Return on IBTi (monthly), which equals the product of (a) 1/12 and (b)
the sum of (i) the product of (A) 0.55 and (B) the Pre-Tax Return on Equity and
(ii) the product of (A) 0.45 and (B) the Applicable Cost of Debt with respect to
the Improvement (in %);

rmbt =

the lesser of (a) the number of months in the useful life of an Improvement (or
property unit of which it is a part) or (b) the remaining number of months in
the Base Term after the month in which the respective Improvement is placed in
service;

x  =

the total number of Improvements made to the Leased Facility (other than
Improvements to New Common Facilities and Late Term Improvements) that are
deemed complete and in service during the Base Term;

i  =

an Improvement to the Leased Facility (other than Improvements to New Common
Facilities and Late Term Improvements), if any, that is deemed complete and in
service during such month;

RTPI j1 =

The aggregate amount of costs and expenses incurred by or on behalf of Lessor to
construct a Late Term Improvement (other than a Late Term











Improvement to New Common Facilities) which is deemed complete and in service
(in $);

RRRTPI%j  =

Rate of Return on RTPI j (monthly), if any, which equals the product of (a) 1/12
and (b) the sum of (i) the product of (A) 0.55 and (B) the Pre-Tax Return on
Equity and (ii) the product of (A) 0.45 and (B) the Applicable Cost of Debt (in
%) with respect to the Improvement;

f =

the sum of (i) the remaining number of months in the Base Term after the month
in which the respective RTPIj or RTNCg is placed in service and (ii) the total
number of months of the first Renewal Term;

y =

the total number of Late Term Improvements (other than a Late Term Improvement
to New Common Facilities) that are deemed complete and in service during the
Base Term;

j =

a Late Term Improvement (other than a Late Term Improvement to New Common
Facilities), if any, that is deemed complete and in service during such month;

IUC  =

Improvements Under Construction, excluding Improvements to New Common
Facilities, if any, which equals the aggregate amount of capital project costs
and expenses incurred by or on behalf of Lessor up to and including such month
to construct all Lessor-financed Improvements, including Late Term Improvements
that have not yet been deemed complete and in service (in $);

RRIUC% =

Rate of Return on IUC (monthly), if any, which equals the product of (a) 1/12
and (b) the sum of (i) the product of (A) 0.55 and (B) the Pre-Tax Return on
Equity and (ii) the product of (A) 0.45 and (B) the Applicable Cost of Debt with
respect to the Improvement (in %);

MMF =

the Monthly Management Fee for such month (in $);

CIMC =

Community Impact Mitigation Costs for such month incurred by or on behalf of
Lessor on or after the Commercial Operation Date and not already included in
AALF (in $);

PPA =

Prior Period Adjustments for such month, which equals any adjustments (other
than ATC) to BRU1 in such month, including Pre-Tax Return on Equity retroactive
tax rate changes (in $);

DRC =

Demolition and Removal Costs related to Unit 1 divided by the total number of
months in the Base Term (in $); and

ATC =

Allowable Tax Credits, which equals any tax credits allowable against a Lessor’s
federal or state income tax liability for the taxable year as











determined under the Internal Revenue Code of 1986, as amended, or state income
tax Law, to the extent (a) such tax credits are actually utilized by Lessor, (b)
such tax credits are not prohibited by Law from being passed on to Lessee and/or
to Lessee’s customers and (c) Lessor determines the use of such tax credits does
not substantially reduce or eliminate a tax benefit to Lessor (in $).











BASIC RENT – NEW COMMON FACILITIES COMPONENT

In addition, on each monthly Rent Payment Date during the Base Term Lessee shall
pay to the Lessor the Basic Rent attributable to New Common Facilities,
calculated as follows:

BRNC =  PRCNC

b

+   å  RRINC%a* (1 + RRINC%a)rmbt * INCa* MARBA

     a =1                (1 + RRINC%a)rmbt - 1

h

+   å  RRRTNC%g* (1 + RRINC%g)f * RTNCg* MARBA

     g =1                (1 + RRINCg)f - 1

d

±   å  RRAE%c* (1 + RRAE%c)rm * AEc* MARBA

     c =1                (1 + RRAE%c)rm - 1

+

RRIUC% * IUC

±

PPA

+

DRC

Where:

BRNC =  

Basic Rent for such month attributable to the New Common Facilities Ownership
Interest component of the Leased Facility (in $);

PRCNC =

Primary Rent Component of the New Common Facilities.  For the first 60 months of
the Base Term, PRCNC shall be:

0.95 * RRLF% *(1 + RRLF%)bt * AALFNC * MARBA

(1 + RRLF%)bt - 1

For the remaining months of the Lease Term, PRCNC shall be:

RRLF% *(1 + RRLF%)bt * UBAALFNC

(1 + RRLF%)bt - 1

AALFNC =  

Approved Amount for the Leased Facility attributable to the New Common
Facilities Ownership Interest component of the Leased Facility (in $);











MARBA =  

Monthly Average Rate Base Adjustment for the Base Term calculated in accordance
with Annex C to Schedule 5.1 of this Facility Lease (in %);

RRLF% =  

Rate of Return on the Leased Facility as previously defined in the Basic Rent –
Unit 1 Component (in %);

UBAALFNC =

Unamoritized balance of AALFNC adjusted for MARBA plus any accumulated yet
unpaid return on the Leased Facility RRLF (in $) at the end of the 60th month of
the Base Term;

bt =  

the total number of months in the Base Term;

rm =

the remaining number of months in the Base Term;

INCa =  

The aggregate amount of capital project costs and expenses incurred by or on
behalf of Lessor to construct an Improvement (other than Late Term Improvements)
to the New Common Facilities which is deemed complete and in service (in $);

RRINC%a =  

Rate of Return on INCa (monthly), which equals the product of (a) 1/12 and (b)
the sum of (i) the product of (A) 55% and (B) the Pre-Tax Return on Equity and
(ii) the product of (A) 45% and (B) the Applicable Cost of Debt with respect to
the Improvement (in %);

rmbt =  

the lesser of (a) the number of months in the useful life of the respective
Improvement in New Common Facilities (or property unit of which it is a part)
and (b) the remaining number of months in the Base Term after the month in which
the respective Improvement is deemed complete and in-service;

b =  

the total number of Lessor-financed Improvements to New Common Facilities (other
than Late Term Improvements) that are deemed complete and in-service during the
Base Term;

a =  

Lessor-financed Improvements to New Common Facilities (other than Late Term
Improvements), if any, that are deemed complete and in-service during such month
in the Base Term;

RTNCg =  

The aggregate amount of capital project costs and expenses incurred by or on
behalf of Lessor to construct a Late Term Improvement (other than a Late Term
Improvement to Unit 1) to the New Common Facilities which is deemed complete and
in service (in $);











RRRTNC%g =  

Rate of Return on RTNCg (monthly), which equals the product of (a) 1/12 and (b)
the sum of (i) the product of (A) 55% and (B) the Pre-Tax Return on Equity and
(ii) the product of (A) 45% and (B) the Applicable Cost of Debt with respect to
the Improvement (in %);

rmbt =  

the lesser of (a) the number of months in the useful life of the respective
Improvement in New Common Facilities (or property unit of which it is a part)
and (b) the remaining number of months in the Base Term after the month in which
the respective Improvement is deemed complete and in-service;

h =  

the total number of Lessor-financed Late Term Improvements to New Common
Facilities (other than Late Term Improvements to Unit 1) that are deemed
complete and in-service during the Base Term;

g =  

Lessor-financed Late Term Improvements to New Common Facilities (other than Late
Term Improvements to Unit 1), if any, that are deemed complete and in-service
during such month in the Base Term;

f =

the sum of (i) the remaining number of months in the Base Term after the month
in which the respective RTNCg or RTPIj is placed in service and (ii) the total
number of months of the Renewal Term;

AEc =  

New Common Facilities Adjustment Event which equals the aggregate amount of New
Common Facilities costs that are redistributed upon completion of Unit 2 and the
Future Unit during the Base Term (in $) in accordance with Schedule 5.4 of this
Facility Lease;

RRAE%c  =

Rate of Return on AEc (monthly), if any, which equals the equals the product of
(a) 1/12 and (b) the sum of (i) the product of (A) 55%and (B) the Pre-Tax Return
on Equity and (ii) the product of (A) 45% and (B) the Applicable Cost of Debt
with respect to each New Common Facilities Adjustment Event (in %);

rm =  

the sum of the remaining number of months in the Base Term after the month in
which a New Common Facilities Adjustment Event occurs;

c =  

a New Common Facilities Adjustment Event, if any, that is deemed completed
during such month in the Base Term;











d =  

the total number of New Common Facilities Adjustment Events during the Base
Term;

IUC =  

Improvements Under Construction, if any, which equals the aggregate amount of
capital project costs and expenses incurred by or on behalf of Lessor up to and
including such month to construct all Lessor-financed Improvements in New Common
Facilities, including Late Term Improvements that have not yet been deemed
complete and in-service (in $);

RRIUC% =  

Rate of Return on IUC (monthly), if any, which equals the product of (a) 1/12
and (b) the sum of (i) the product of (A) 55% and (B) the Pre-Tax Return on
Equity and (ii) the product of (A) 45% and (B) the Applicable Cost of Debt with
respect to the Improvement (in %);

PPA =  

Prior Period Adjustments for such month, which equals any adjustments (other
than ATC) to BRNC in such month, including Pre-Tax Return on Equity retroactive
tax rate changes (in $);

DRC =  

Demolition and Removal Costs associated with the New Common Facilities divided
by the total number of months in the Base Term (in $).











ANNEX A TO SCHEDULE 5.1

TO THE FACILITY LEASE

SAMPLE BASIC RENT CALCULATION: BASE TERM – UNIT 1 COMPONENT

Example: Basic Rent in Year 29 for 30-year lease of Elm Road Generating Station
Unit 1.  Assumes additional Improvements and changing debt costs.

Unit 1 Component of the Basic Rent as of the Commercial Operation Date

AALF

$85,820,000

Approved Amount of the Leased Facility (Unit 1 only)

 

 55%

Equity Share of the Rate of Return

 

 12.7%

After Tax Cost of Equity

 

1.67043

Fixed Tax Rate Gross-Up Factor

 

 45%

Debt Share of the Rate of Return

 

6.0%

Applicable Cost of Debt for Approved Amount

RRLF%

 1.197%

Monthly Rate of Return at Execution Date

Bt

360

Number of months in Base Term (30 years * 12)

MARBA

 99.863%

Monthly Average Rate Based Adjustment

Average Monthly Payment $1,040,475 (Before Adjustments; used in Renewal Rent
formula)

Unit 1 Primary Rent Component for Months 1-60 $988,451 (Before Adjustments)

Unit 1 Primary Rent Component for Months 61-360 $1,096,275 (Before Adjustments
(see Amortization Table))

Improvements Deemed Complete and In-Service

IBT

 $3,000,000

Improvements Deemed Complete and In-Service at end of Year 15

MARBA

 99.863%

Monthly Average Rate Based Adjustment

rmbt

180

Number of months remaining in Base Term (15 years * 12)

RRIBT%

 1.197%

Monthly Rate of Return on Improvements (debt cost of 6.0%)

Monthly Payment Adder for Improvements Deemed Complete and In-Service:  $ 40,641

Late Term Improvements

RTPI

$22,000,000

Late Term Improvements Deemed Complete and In-Service at end of Year 29, est.
remaining useful life = 15 years (total=44 years)

MARBA

 99.863%

Monthly Average Rate Based Adjustment

f

72

Number of months remaining in Base Term (1 year * 12 months) plus renewal term
(5 years * 12 months)

RRRTPI%

 1.179%

Monthly Rate of Return on Late Term Improvements (debt cost of 5.5%)

Monthly Payment Adder for Late Term Improvements:  $ 454,389

Improvements Under Construction

IUC

 $3,500,000

Improvements Under Construction

RRIUC%

 1.235%

Monthly Rate of Return on Improvements Under Construction  (debt cost of 7%)


















Monthly Payment Adder for Improvements Under Construction:  $ 43,219

   

Monthly Basic Rent in Year 29 Before Other Adjustments:  $ 1,634,523

   

Other Adjustments

MMF

 $4,000

Monthly Management Fee

CIMC

$1,667

Community Impact Mitigation Costs ($240,000*.0833/12 months)

PPA

 $0

Prior Period Adjustments

DRC

 $23,839

Demolition & Removal Costs (10% of original cost/360 mos.)

ATC

 $0

Allowable Tax Credits

Total Monthly Unit 1 Component of the Basic Rent in Year 29:  $ 1,664,029














Amortization Table for the Unit 1 Component

(condensed – assumes no Improvements)

“Approved Amount” :  $85,820,000

“Approved Amount” Adjusted for MARBA:  $85,702,427

 

Monthly

 Payment

Principal

Interest

Unamortized

Balance

Net Present

Value (NPV)

  

 

 

 $  85,702,426.60

 

$85,702,426.60

1

 $988,450.85

 $(37,689.55)

 $1,026,140.40

 $85,740,116.15

 

 $976,755.87

2

 $988,450.85

 $(38,140.82)

 $1,026,591.67

 $85,778,256.97

 

 $965,199.25

3

 $988,450.85

 $(38,597.49)

 $1,027,048.34

 $85,816,854.46

 

 $953,779.37

4

 $988,450.85

 $(39,059.63)

 $1,027,510.48

 $85,855,914.09

 

 $942,494.61

5

 $988,450.85

 $(39,527.30)

 $1,027,978.15

 $85,895,441.39

 

 $931,343.36

6

 $988,450.85

 $(40,000.57)

 $1,028,451.43

 $85,935,441.97

 

 $920,324.05

7

 $988,450.85

 $(40,479.51)

 $1,028,930.37

 $85,975,921.48

 

 $909,435.11

8

 $988,450.85

 $(40,964.19)

 $1,029,415.04

 $86,016,885.66

 

 $898,675.01

9

 $988,450.85

 $(41,454.66)

 $1,029,905.51

 $86,058,340.33

 

 $888,042.22

10

 $988,450.85

 $(41,951.01)

 $1,030,401.86

 $86,100,291.34

 

 $877,535.23

 

 :

 :

 :

 :

 

 :

 

 :

 :

 :

 :

 

 :

58

 $988,450.85

 $(74,277.44)

 $1,062,728.29

 $88,832,495.20

 

 $495,621.42

59

 $988,450.85

 $(75,166.78)

 $1,063,617.64

 $88,907,661.98

 

 $489,757.41

60

 $988,450.85

 $(76,066.78)

 $1,064,517.63

 $88,983,728.76

 

 $483,962.79

61

 $1,096,274.76

 $30,846.35

 $1,065,428.40

 $88,952,882.41

 

 $530,404.56

62

 $1,096,274.76

 $31,215.69

 $1,065,059.07

 $88,921,666.72

 

 $524,129.01

63

 $1,096,274.76

 $31,589.44

 $1,064,685.31

 $88,890,077.28

 

 $517,927.71

 

 :

 :

 :

 :

 

 :

 

 :

 :

 :

 :

 

 :

347

 $1,096,274.76

 $928,010.07

 $168,264.69

 $13,125,322.33

 

 $17,630.25

348

 $1,096,274.76

 $939,121.40

 $157,153.35

 $12,186,200.92

 

 $17,421.65

349

 $1,096,274.76

 $950,365.78

 $145,908.97

 $11,235,835.14

 

 $17,215.53

350

 $1,096,274.76

 $961,744.79

 $134,529.96

 $10,274,090.35

 

 $17,011.84

351

 $1,096,274.76

 $973,260.05

 $123,014.71

 $9,300,830.30

 

 $16,810.56

352

 $1,096,274.76

 $984,913.17

 $111,361.58

 $8,315,917.13

 

 $16,611.66

353

 $1,096,274.76

 $996,705.83

 $99,568.93

 $7,319,211.30

 

 $16,415.12

354

 $1,096,274.76

 $1,008,639.68

 $87,635.07

 $6,310,571.61

 

 $16,220.90

355

 $1,096,274.76

 $1,020,716.42

 $75,558.33

 $5,289,855.19

 

 $16,028.98

356

 $1,096,274.76

 $1,032,937.76

 $63,336.99

 $4,256,917.43

 

 $15,839.33

357

 $1,096,274.76

 $1,045,305.43

 $50,969.33

 $3,211,612.00

 

 $15,651.93

358

 $1,096,274.76

 $1,057,821.18

 $38,453.58

 $2,153,790.82

 

 $15,466.74

359

 $1,096,274.76

 $1,070,486.78

 $25,787.97

 $1,083,304.04

 

 $15,283.75

360

 $1,096,274.76

 $1,083,304.04

 $12,970.72

 $0.00

 

 $15,102.91

              

 $ 85,702,426.60

       














SAMPLE BASIC RENT: BASE TERM – NEW COMMON FACILITIES COMPONENT

Example: Basic Rent in Year 29 of the New Common Facilities.  Assumes additional
Improvements and changing debt costs as well as a New Common Facilities
Adjustment Event.

New Common Facilities Component of the Basic Rent as of the Lease Effective Date

AALFNC

$35,240,000

Approved Amount of the Leased Facility (New Common only)

RRLF%

 1.197%

Monthly Rate of Return at Execution Date

bt

360

Number of months in Base Term (30 years * 12)

MARBA

 99.863%

Monthly Average Rate Based Adjustment

New Common Facilities Monthly Rent: $427,247 (Before Adjustments; used in
Renewal Rent formula)

New Common Facilities Primary Rent Component for Months 1-60: $405,885 (Before
Adjustments)

New Common Facilities Primary Rent Component for Months 61-360: $450,160 (Before
Adjustments)

Improvements Deemed Complete and In-Service

IBTNC

 $3,000,000

Improvements Deemed Complete and In-Service at end of Year 2

MARBA

 99.863%

Monthly Average Rate Based Adjustment

rmbt

336

Number of months remaining in Base Term (28 years * 12)

RRIBT%

 1.235%

Monthly Rate of Return on Improvements (debt cost of 7%)

Monthly Payment Adder for Investments Deemed Complete and In-Service:  $ 37,603

New Common Facilities Adjustment Event (Unit 2 is deemed complete and
in-service)

AE

 ($15,000,000)

Unit 2 is deemed complete and in-service at end of Year 2

MARBA

 99.863%

Monthly Average Rate Based Adjustment

rmbt

336

Number of months remaining in Base Term (28 years * 12)

RRAE%

 1.197%

Monthly Rate of Return on New Common Facilities Adjustment Event

Monthly Payment Adder for New Common Facilities Adjustment Event:  ($ 182,703)

New Common Facilities Adjustment Event (the Future Unit is deemed complete and
in-service)

AE

 ($4,000,000)

The Future Unit is deemed complete and in-service at end of Year 4

MARBA

 99.863%

Monthly Average Rate Based Adjustment

rmbt

312

Number of months remaining in Base Term (26 years * 12)

RRAE%

 1.197%

Monthly Rate of Return on New Common Facilities Adjustment Event

Monthly Payment Adder for New Common Facilities Adjustment Event:  ($ 49,023)

Improvements Under Construction

IUC

 $3,500,000

Improvements Under Construction

RRIUC%

 1.197%

Monthly Rate of Return on Improvements Under Construction  (debt cost of 6.0%)

Monthly Payment Adder for Improvements Under Construction:  $ 41,907

   

Monthly Basic Rent in Year 30 Before Other Adjustments:  $ 297,943
















   

Other Adjustments

PPA

 $0

Prior Period Adjustments

DRC

 $9,789

Demolition & Removal Costs ($10% of original cost/360 mos.)

Total Monthly New Common Facilities Component of the Basic Rent in Year 29:  $
307,732











ANNEX B TO SCHEDULE 5.1
TO THE FACILITY LEASE

APPLICABLE COST OF DEBT

The Parties acknowledge and agree that determination of the Applicable Cost of
Debt as provided below should result in a cost of debt in the overall cost of
capital that is reasonable, prudent and in the best interests of Lessee’s
customers throughout the Lease Term:

1.1

Applicable Cost of Debt for the Leased Facility (other than Improvements).

(a)

Construction Term.  Unless otherwise determined under Section 1.1(b), the
Applicable Cost of Debt (in %) prior to the Commercial Operation Date shall be
equal to the actual all-in interest rate paid by Lessor to finance the
Construction Costs.

(b)

Lease Term.  The Applicable Cost of Debt (in %) during the Lease Term applicable
to the Leased Facility (other than Improvements thereto) shall be based upon the
Cost of Debt Index (as defined in Section 1.3 below).  At any time during the
180-day period prior to the anticipated Commercial Operation Date, Lessor shall
select a cost of debt (in %) from the Cost of Debt Index during such period
based on the lowest rated senior unsecured long term debt of MGE Energy.  The
Applicable Cost of Debt (in %) during the Lease Term shall be equal to the cost
of debt so selected by Lessor, plus an amount (in %) to reflect debt financing
costs pursuant to Section 1.1(d).  Lessor shall ensure that the debt financing
represented by such Applicable Cost of Debt shall provide for a call or
refinancing option exercisable on or after the 10th anniversary of such debt
financing (the “Refinancing Option”).  Within 90 days of entering into
definitive documentation of such debt financing, Lessor shall provide Lessee
written notice of the principal terms and conditions of the Refinancing Option,
including, without limitation, the last date which by the Refinancing Option
must be exercised (the “Exercise Date”) and any breakage costs or make-whole
amounts or other refinancing premiums associated therewith.

(c)

Refinancing During Lease Term.   If Lessee determines that the Refinancing
Option should be exercised, then it shall provide written notice thereof to
Lessor not later than 90 days prior to the Exercise Date, and any such notice
shall be irrevocable.  If Lessor receives such a notice from Lessee, it shall be
obligated to exercise the Refinancing Option.  Commencing on the date the
Refinancing Option has been exercised and the associated debt has been repaid or
refinanced (the “Refinancing Effective Date”), the Applicable Cost of Debt
during the Lease Term shall be redetermined in accordance with Section 1.1(b),
provided that for purposes of applying Section 1.1(b), the Refinancing Effective
Date shall be used instead of the Commercial Operation Date and Lessor shall not
be obligated to provide for an additional Refinancing Option.  Within 60 days
after the Refinancing Effective Date or as soon thereafter as is reasonable
practicable, Lessor shall provide written notice to Lessee of all of the
third-party costs and expenses incurred by or on behalf of Lessor in connection
with the exercise of the Refinancing Option, including, without limitation, any
breakage costs or make-whole amounts or other refinancing premiums and all
legal, accounting and financial advisor fees and expenses associated therewith.
 Within 30 days of receipt of such notice from Lessor, Lessee shall pay the











aggregate amount of costs and expenses specified in such notice to or for the
account of Lessor as Lessor shall direct in such notice in immediately available
funds.

(d)

Financing Costs.  All costs incurred to underwrite, issue and distribute debt
securities and arrange for debt financing (including SEC registration fees,
trustee fees, printing costs, legal fees, accounting fees and rating agency
fees), shall be included in determining the all-in Applicable Cost of Debt for
the Leased Facility during both the Construction Term and the Lease Term.

1.2

Applicable Cost of Debt for the Improvements.

(a)

During Construction.

Unless otherwise determined under Section 1.2(b), for all Improvements under
construction (and prior to deemed completion and in-service) begun after the
Commercial Operation Date, the Applicable Cost of Debt (in %) shall be equal to
the actual interest rate paid by Lessor to finance the cost of constructing such
Improvements.

(b)

After In-Service Date.  For Improvements deemed completed and in-service after
the Lease Effective Date, at anytime after the Improvements are 80% or more
complete, but in any event no later than prior to the expected in-service date
of the Improvements, Lessor shall select a cost of debt (in %) from the Cost of
Debt Index during such period based on the lowest rated senior unsecured long
term debt of MGE Energy.  The Applicable Cost of Debt (in %) in respect of such
Improvements shall be equal to the cost of debt so selected by Lessor, plus an
amount (in %) to reflect the debt financing costs pursuant to Section 1.2(c).

(c)

Financing Costs.  All costs incurred to underwrite, issue and distribute debt
securities and arrange for debt financing (including SEC registration fees,
trustee fees, printing fees, legal fees, accounting fees, and rating agency
fees), shall be included in determining the all-in Applicable Cost of Debt (in
%) for Improvements during both the construction phase and after the in-service
date of the Improvement.

1.3

Applicable Cost of Debt for New Common Facilities Adjustment Events.

(a)

New Common Facilities Ownership Interest Transferred Out.  The Applicable Cost
of Debt (in %) for New Common Facilities Ownership Interests being transferred
out of this Facility Lease as a result of a New Common Facilities Adjustment
Event shall be the weighted average of (1) the Applicable Cost of Debt during
the Lease Term (adjusted as necessary for exercise of the Refinancing Option)
for the portion of the New Common Facilities Ownership Interest transferred out
as constructed at the start of the Lease Term, and (2) the Applicable Cost of
Debt for the portion of Improvements in New Common Facilities transferred out,
including Improvements under construction and Improvements deemed completed and
in service after the Commercial Operation Date.











(b)

New Common Facilities Ownership Interest Transferred In.  The Applicable Cost of
Debt (in %) for New Common Facilities Ownership Interests being transferred into
this Facility Lease as a result of a New Common Facilities Adjustment Event
shall be weighted average of (1) the Applicable Cost of Debt during the Lease
Term (adjusted as necessary for exercise of the Refinancing Option) for the
portion of the New Common Facilities Ownership Interests transferred in as
constructed at the state of the Lease Term, and (2) the Applicable Cost of Debt
for any related Improvements in New Common Facilities transferred in, including
Improvements under construction and Improvements deemed completed and in service
after the Commercial Operation Date.

1.4

Cost of Debt Index.  

(a)

For purposes of this Annex B to Schedule 5.1, the “Cost of Debt Index” shall
mean “Moody's Daily Long-Term Corporate Bond Yield Averages" for “Utilities”
published by Moody’s Investors Services (“Moody’s”) or any successor index
published by Moody’s.  If the “Moody's Daily Long-Term Corporate Bond Yield
Averages" for “Utilities” or any successor index is no longer published by
Moody’s, or the lowest rated senior unsecured debt for MGE Energy (or the
Moody’s equivalent rating, if such debt is not rated by Moody’s) is rated below
the lowest rating listed on the Cost of Debt Index, then an alternative index
shall be used for the Cost of Debt Index which shall be selected by Lessor and
approved by the PSCW.  

(b)

For purposes of selecting the cost of debt (in %) from the Cost of Debt Index,
if the lowest rated senior unsecured debt for MGE Energy (or the Moody’s
equivalent rating, if such debt is not rated by Moody’s) is rated at one of the
ratings listed on the Cost of Debt Index, then the cost of debt for such rating
shall be used for purposes of determining the Applicable Cost of Debt.

(c)

If, however, the lowest rated senior unsecured debt for MGE Energy (or the
Moody’s equivalent rating, if such debt is not rated by Moody’s) is rated at a
rating that is not listed on the Cost of Debt Index, then for purposes of
determining the Applicable Cost of Debt, Lessor shall calculate the cost of debt
(in %) by using the average of the two costs of debt that are listed on the Cost
of Debt Index under the ratings immediately above and below such MGE Energy
rating.  











ANNEX C TO SCHEDULE 5.1
TO THE FACILITY LEASE

CALCULATED MONTHLY AVERAGE RATE BASED ADJUSTMENT

The Monthly Average Rate Based Adjustment (“MARBA”) shall be established as of
the Commercial Operation Date (to be utilized throughout the Base Term and any
Renewal Term) and is calculated as follows:

bt

MARBA

=

∑  MMRt *(1/(1 + RRLF%)t))

t =1

AALF

Where:

MMRt

=

the Monthly Revenue Requirement in month “t”, which shall equal:

=

D + ECt + LTDCt + TCt

Where:

D

=

the Depreciation, which shall equal:

=

AALF

(bt)

Where:

AALF

=

the Approved Amount

bt

=

total number of months in the Base Term

ECt   

=

the Equity Cost in month “t”, which shall equal:

=

ER *ABt

Where:

ER

=

the Equity Rate each month, which shall equal:

=

0.127 * 0.55

 12

=

0.005821











Where:

ABt

=

the Average Balance each month, which shall equal:

=

BBt + EBt

2

Where:

BBt

=

the Beginning Balance in month “t”, which shall equal:

=

in month “t=1”, AALF; and

=

in all other months, EBt-1

EBt

=

the Ending Balance in month “t”, which shall equal:

=

BBt - D

Where:

LTDCt

=

the Long Term Debt Cost in month “t”, which shall equal:

=

LTDR * ABt

Where:

LTDR

=

the Long Term Debt Rate shall equal:

=

Applicable Cost of Debt * 0.45

12

Where:

Applicable Cost of

Debt

=

the Applicable Cost of Debt with respect to the Leased Facility,  calculated as
of the Commercial Operation Date in accordance with Annex B to Schedule 5.1 to
the Facility Lease

TCt

=

the Tax Cost in month “t”, which shall equal:











=

ECt * TF

Where:

TF

=

the Tax Factor as of the Commercial Operation Date, which shall equal:

=

0.67043 (provided, that if there is a statutory change in federal or state
income tax rates applicable to Subchapter C corporations prior to the Commercial
Operation Date, such tax rate gross-up will be adjusted upward or downward to
reflect such a change in tax rates and such adjustment shall be effective as of
the date the change in tax rates becomes effective (even if retroactive))

RRLF%

=

the Rate of Return on AALF (monthly), calculated as of the Commercial Operation
Date, which shall equal: the product of (a) 1/12 and (b) the sum of (i) an
amount equal to the product of (A) 0.55 and (B) the Pre-Tax Return on Equity and
(ii) an amount equal to the product of (A) 0.45 and (B) the Applicable Cost of
Debt as of the Commercial Operation Date with respect to the Leased Facility
calculated in accordance with Annex B to Schedule 5.1 of this Facility Lease (in
%).











SCHEDULE 5.4
TO THE FACILITY LEASE

NEW COMMON FACILITIES OWNERSHIP INTEREST

Lessor’s New Common Facilities Ownership Interest of each Component shall be
determined as follows:2

COP  =

AMBNUac

*

AMBNUc


 AMBUac

 AMBUc

WHERE:

COP

=

Lessor’s New Common Facilities Ownership Interest in such Component (expressed
as a %);

AMBNUac

=

the aggregate amount of the Measurement Basis of the Elm Road Facility (assuming
all units are commissioned) that use or will use such Component;

AMBUac

=

the aggregate amount of the Measurement Basis of the Elm Road Facility and the
Existing Units (assuming all units are commissioned) that use or will use such
Component;

AMBNUc

=

the aggregate amount of the Measurement Basis of Unit 1, Unit 2 (if
commissioned), and the Future Unit (if commissioned) that use such Component
which is attributable to Lessor and its Affiliates who are owners of such units;
and

AMBUc

=

the aggregate amount of the Measurement Basis of Unit 1, Unit 2 (if
commissioned) and the Future Unit (if commissioned) that use such Component.

For purposes of this Schedule 5.4, the “Measurement Basis” means the design
capacity, electrical output, tonnage or other measurement of the facilities
located on the











Land (the “Elm Road Facility”) that are appropriate for use in allocating the
New Common Facilities Ownership Interest of a Component as set forth in Exhibit
A.

COMMON FACILITIES ADJUSTMENT EVENTS

The adjustments will be calculated as follows:

A.

With respect to a New Common Facilities Adjustment Event pursuant to Section
5.4(i):

1.

Lessor will determine the Net Book Value of each of its New Common Facilities
Ownership Interests in each Component, which shall equal Lessor’s share of the
original costs of each such Component less book depreciation to date as
determined by the Lessor, plus the original cost of Lessor-financed Improvements
in each Component deemed complete and in-service less book depreciation to date
as determined by the Lessor, plus capital costs incurred by Lessor to-date on
Improvements in each Component under construction.

2.

The sum of the Net Book Values of Lessor’s New Common Facilities Ownership
Interest in each Component defined in Section (A)(1) above will be divided by
two to determine the total Unit 2 New Common Facilities adjustment amount.  This
Unit 2 adjustment amount will be amortized over the remaining Base Term of the
Facility Lease as a reduction through the “AEc” component in the calculation of
the monthly Basic Rent - New Common Facilities Component attributable to the New
Common Facilities.

3.

The monthly Demolition and Removal Cost component of the Basic Rent - New Common
Facilities Component formula will be adjusted as appropriate.

B.

With respect to a New Common Facilities Adjustment Event pursuant to Section
5.4(ii), Lessor and Lessee will agree, with the PSCW’s approval, to a reasonable
adjustment in the Basic Rent - New Common Facilities Component formula or the
Renewal Rent - New Common Facilities Component formula, as applicable, to
recognize the portion of Lessor’s New Common Facilities Ownership Interest which
is released from the Leased Facility pursuant to Section 5.4(ii) of the Facility
Lease and purchased, leased or otherwise used by the Future Unit.  Such
adjustment may include an adjustment among the Owners of the New Common
Facilities consistent with this Schedule 5.4.











SCHEDULE 11.3
TO THE FACILITY LEASE

INSURANCE AND EVENT OF LOSS PROVISIONS

ARTICLE 1
GENERAL PROVISIONS

1.1

General Insurance Requirements for Lessor.  Without limiting any other
obligations or liabilities of Lessor under the Lease Documents, Lessor shall at
all times until the Commercial Operation Date carry and maintain or cause to be
carried and maintained insurance with the minimum coverages set forth in this
Schedule 11.3.  Lessor may satisfy this obligation by contracting with other
parties to maintain such insurance.  Lessor shall have no obligation or
liability for premiums, commissions, assessments or calls in connection with any
insurance policy required to be carried or maintained by Lessee under the Lease
Documents.

1.2

General Insurance Requirements for Lessee.  Without limiting any other
obligations or liabilities of Lessee under the Lease Documents, Lessee shall at
all times during the Lease Term carry and maintain or cause to be carried and
maintained insurance with the minimum coverages set forth in this Schedule 11.3
and with such terms and conditions (including the amount, scope of coverage,
deductibles, and self-insured retentions) as shall be acceptable to Lessor in
all respects.  Lessee may satisfy this obligation by contracting with other
parties to maintain such insurance.  Lessee shall have no obligation or
liability for premiums, commissions, assessments or calls in connection with any
insurance policy required to be carried or maintained by Lessor under the Lease
Documents.

1.3

Additional General Insurance Requirements Applicable to the Parties.  The
following requirements shall apply to all insurance to be carried or maintained
by the Parties pursuant to this Schedule 11.3:

(a)

All such insurance shall be with insurance companies which are rated “A-, VII”
or better by A. M. Best’s Key Rating Guide, or other insurance companies of
recognized responsibility, or equivalent reasonably satisfactory to the other
Party;

(b)

All such property and third-party related insurance policies shall name Lessor
as loss payee and the Lenders, if any, and Lessee as additional insureds, as
applicable, depending on their respective interests in the Facility, as
described in this Schedule 11.3 (the “Additional Insureds”);

(c)

The interest of the Additional Insureds in the Facility shall not be invalidated
by any action or inaction of Lessee, Lessor or any other Person, as applicable;

(d)

(i) All such insurance policies shall provide for the waiver of all rights of
subrogation against Lessor, Lessee, the Lenders, if any, the Additional Insureds
and their respective officers, employees, agents, successors and assigns, as
applicable, and shall provide for waiver of any right of setoff and counterclaim
and any other right to deduction whether by











attachment or otherwise, and (ii) Lessor and Lessee hereby expressly waive all
rights of subrogation against one another;

(e)

All such insurance policies shall be primary without right of contribution of
any other insurance carried by or on behalf of any of the Additional Insureds
with respect to Lessor’s or Lessee’s interest in the Facility, and each such
policy insuring against liability to third parties shall contain a severability
of interests or a cross-liability provision;

(f)

To the extent available on commercially reasonable terms, all such insurance
policies shall provide that if canceled, not renewed, terminated or expiring, or
if the coverage is reduced or there is any material change in the coverage, such
cancellation, non-renewal, termination, expiration, reduction or material change
in coverage shall not be effective as to any of the Additional Insureds for 60
days, except for nonpayment of premiums, in which case it shall not be effective
for 10 days after receipt of a written notice sent by registered mail from such
insurer regarding such cancellation, non-renewal, termination, expiration, or
reduction or material change in coverage with respect to each Additional
Insured; and

(g)

To the extent available on commercially reasonable terms, any such insurance
policy that is written to cover more than one insured shall provide that all
terms, conditions, insuring agreements and endorsements, with the exception of
limitations of liability (which shall be applicable to all Additional Insureds
as a group) and liability for premiums, shall operate in the same manner as if
there was a separate policy covering such insured.

1.4

No Duty to Verify.  Notwithstanding any provision to the contrary contained in
any Lease Document, neither Party shall have a duty or obligation to verify the
existence or adequacy of the insurance coverage maintained by the other Party,
nor shall either Party be responsible for any representations or warranties made
by or on behalf of the other Party to any insurance company.

1.5

Adjustment of Losses.  The loss, if any, following any claim under any insurance
policy required to be carried or maintained by the Parties under this Schedule
11.3 shall be adjusted with the insurance companies or otherwise collected by
Lessee or Lessor, as the case may be.  In addition, each of the Parties shall
take all other steps necessary or requested by the other Party to collect from
insurers any insurance proceeds with respect to an Event of Loss or an Event of
Total Loss covered by any of the insurance policies required under this Schedule
11.3;

1.6

Evidence of Insurance.  Upon execution of the Facility Lease, and 15 days prior
to the Commercial Operation Date, as applicable, and on an annual basis at each
policy anniversary, Lessor or Lessee, as the case may be, shall furnish to each
Additional Insured a certification of all required insurance policies in form
reasonably satisfactory to the Additional Insureds.  Such certification shall be
executed by each insurer or by an authorized representative of each insurer
where it is not practicable for such insurer to execute the certificate itself.
 Such certification shall identify the insureds, the type of insurance, the
insurance limits, the risks covered thereby and the policy term and shall
specifically state that any special provisions enumerated for such insurance
herein are provided by such insurance policy.  Lessor or Lessee, as the case may
be, shall certify that the premiums on all such policies have been paid in full
for











the current year or will be paid when due.  Upon request, Lessor or Lessee, as
the case may be, will promptly furnish to each Additional Insured copies of all
insurance policies, binders and cover notes or other evidence of such insurance
relating to the Facility.

1.7

Reports.  No later than 15 days prior to the expiration date of any insurance
policy required to be carried or maintained by the Parties pursuant to Schedule
11.3, Lessor or Lessee, as the case may be, shall furnish to each Additional
Insured:  (a) a certificate of insurance with respect to the renewal of each
policy, evidencing payment of premium therefor or accompanied by other proof of
payment reasonably satisfactory to the other Party; or (b) in lieu thereof, an
Officer’s Certificate reasonably satisfactory to the other Party describing the
status of renewal of such insurance, and as soon as they are available, the
certificates described in clause (a) above.

1.8

Additional Insurance.  At any time, an Additional Insured may, at its own
expense and for its own account, carry insurance with respect to its interest in
the Leased Facility; provided that the Additional Insured’s insurance does not
interfere with Lessor’s or Lessee’s ability to obtain insurance with respect
hereto.  Any insurance payments received from insurance maintained by an
Additional Insured pursuant to the previous sentence shall be retained by such
Additional Insured without reducing or otherwise affecting Lessor’s or Lessee’s
obligations under this Schedule 11.3.

1.9

Event of Loss; Event of Total Loss.  Lessee and Lessor shall cooperate and
consult with each other in all matters pertaining to the settlement or
adjustment of any and all claims and demands for damages on account of any Event
of Loss or Event of Total Loss or the settlement, compromise or arbitration of
any claim with respect to an Event of Loss or Event of Total Loss.  Neither
Lessee nor Lessor shall settle, or consent to the settlement of, any proceeding
arising out of any Event of Loss or Event of Total Loss, without the prior
written consent of the other.

1.10

Application of Loss Proceeds.

(a)

All Loss Proceeds in respect of Events of Loss or Events of Total Loss received
by or on behalf of the Parties with respect to the events occurring prior to the
Commercial Operation Date shall be paid as the Lessor shall direct in writing
for application toward the replacement, restoration or repair of the Facility by
Lessor, or otherwise in accordance with the terms and conditions of the Facility
Lease and the other Lease Documents.

(b)

All Loss Proceeds in respect of Events of Loss received by or on behalf of the
Parties during the Lease Term, shall, provided no Lessee Event of Default has
occurred and is continuing, be paid to the account of Lessee as Lessee shall
from time to time direct in writing for application toward the replacement,
restoration or repair of the Leased Facility by Lessee or otherwise in
accordance with the terms and conditions of the Facility Lease and the other
Lease Documents.

(c)

All Loss Proceeds in respect of Events of Total Loss or, if a Lessee Event of
Default has occurred and is outstanding, Events of Loss received by or on behalf
of the Parties during the Lease Term, shall be paid to the account of Lessor as
Lessor shall from time to time











direct in writing in accordance with the terms and conditions of the Facility
Lease and the other Lease Documents.

1.11

Lender Requirements.  Notwithstanding any provision to the contrary contained in
the Facility Lease or any other Lease Document, all of the insurance
requirements (including application of Loss Proceeds) set forth in Section 2.4,
Article 11, this Schedule 11.3 and any other insurance requirements (including
application of Loss Proceeds) set forth in the Lease Documents shall remain
subject, in all respects, to the requirements of the Lenders, if any.

ARTICLE 2
INSURANCE UNTIL THE COMMERCIAL OPERATION DATE

2.1

Coverage.  Lessor shall carry or cause to be carried (including through its
contractors or subcontractors), and shall maintain or cause to be maintained
(including through its contractors or subcontractors) at all times until the
Commercial Operation Date the following insurance coverage:

(a)

Builder’s Risk.  All-risk builder’s risk insurance, including coverage for
physical loss or damage (including removal of wreckage/debris) to the Facility
(including all property associated with the construction of the Facility,
including property in transit, on the job site, or at off-site storage
locations) covering fabrication, building, commissioning, testing and start-up
activities, and marine cargo written on a full replacement cost basis and in an
amount equal to the full replacement value of the Facility;

(b)

Commercial General Liability/Umbrella.  Commercial general liability insurance
or its equivalent and, if necessary, commercial umbrella or excess insurance
with a total limit of not less than $10,000,000 per occurrence.  Such coverage
shall include permits/operations, broad form contractual, independent
contractors, products/completed operations, broad form property damage,
advertising injury and personal injury;

(c)

Workers’ Compensation and Employer’s Liability.

(i)

Workers’ Compensation and Employers Liability insurance in compliance with the
applicable Laws of each relevant State; provided, the United States Longshore
and Harborworkers’ Compensation Act Coverage endorsement shall be included where
construction will include activities on or in close proximity to navigable
waterways;

(ii)

Employers’ liability insurance coverage limits of not less than $1,000,000 each
accident for bodily injury by accident or $1,000,000 each employee for bodily
injury by disease;

(d)

Automobile Liability.  Automobile liability insurance or its equivalent, and, if
necessary, commercial umbrella or excess insurance for any auto including owned
(if any), or non-owned and hired vehicles with combined single limits for bodily
injury/property damage not less than $5,000,000 per occurrence; and











(e)

Other.  Such other insurance as it is required to maintain pursuant to the
provisions of any other Lease Document.

2.2

Independent Contractor Coverages.  When Lessor obtains the services of an
independent contractor for any services associated with construction of the
Facility, Lessor shall cause such independent contractor to obtain and maintain
similar coverage as appropriate for the scope of contract work to be performed.

ARTICLE 3
LEASE TERM INSURANCE

3.1

Coverage.  Lessee shall carry or cause to be carried no later than 30 days prior
the Commercial Operation Date and shall maintain or cause to be maintained at
all times during the Lease Term the following insurance coverage:

(a)

Property and Boiler and Machinery.  All-risk property and boiler and machinery
insurance, covering physical loss or damage to the Facility including the
coverage described below:

(i)

Commercial property insurance which at a minimum covers the perils insured under
an Insurance Services Office special causes of loss form (or its equivalent)
commonly referred to as “all-risk” including fire and extended coverage and
collapse;

(ii)

Comprehensive boiler and machinery coverage including electrical malfunction,
mechanical breakdown and boiler explosion;

(iii)

Extra and expediting expenses coverage;

(iv)

Flood and earthquake coverage to the extent available on commercially reasonable
terms;

(v)

Coverage shall be written on a full replacement cost basis and in an amount
equal to a minimum of two times the probable maximum loss as determined by an
agreed upon expert;

(vi)

The insurance shall contain a valid agreed amount endorsement or equivalent
eliminating any co-insurance penalty; and

(vii)

The policy shall be subject to a reasonable deductible which shall be the
absolute responsibility of Lessee;

(b)

Commercial General Liability.  Commercial general liability insurance or its
equivalent and, if necessary, commercial umbrella or excess insurance with a
total limit of not less than $10,000,000 per occurrence.  Such coverage shall
include premises/operations, broad form contractual, independent contractors,
products/completed operations, broad form property damage, advertising injury
and personal injury;











(c)

Workers’ Compensation and Employers’ Liability.

(i)

Workers’ Compensation and Employers’ Liability insurance in compliance with the
applicable Laws of each relevant State; provided that the United States
Longshore and Harborworkers’ Compensation Act Coverage endorsement shall be
included where Lessee will conduct activities on or in close proximity to
navigate waterways; and

(ii)

Employers’ liability insurance coverage limits of not less than $1,000,000 each
accident for bodily injury by accident or $1,000,000 each employee for bodily
injury by disease;

(d)

Automobile Liability.  Automobile liability insurance or its equivalent, and, if
necessary, commercial umbrella or excess insurance for any auto including owned
(if any), or non-owned and hired vehicles with combined single limits for bodily
injury/property damage not less than $5,000,000 per occurrence; and

(e)

Other.  Lessee shall maintain or cause to be maintained such other insurance as
it is required to maintain pursuant to the provisions of any other Lease
Document.

3.2

Independent Contractor Coverages.  When Lessee obtains the services of an
independent contractor for any services associated with the Facility, Lessee
shall cause such independent contractor to obtain and maintain in full force and
effect:

(a)

Commercial general liability insurance coverage which includes
premises/operations, products/completed operations, broad form property damage,
advertising injury and personal injury;

(b)

Workers’ Compensation insurance in compliance with the applicable Laws of each
relevant State and employers’ liability insurance coverage; and

(c)

Automobile liability insurance for any auto including all owned (if any),
non-owned and hired vehicles;

all with the limits appropriate for the scope of contract work to be performed.











SCHEDULE 12.1
TO THE FACILITY LEASE

SELECTION OF INDEPENDENT APPRAISER AND INDEPENDENT ENGINEER

Whenever an Independent Appraiser or Independent Engineer is to be selected
pursuant to the terms of the Facility Lease, the following provisions shall
apply:

(a)

Lessor shall, within 30 days of the event giving rise to the requirement for an
Independent Appraiser or Independent Engineer, submit to the Lessee, with a copy
to the PSCW, a written list of proposed appraisers and engineers, as the case
may be.

(b)

Lessee shall select one of the individuals or firms from Lessor's list and give
written notice thereof to the Lessor and the PSCW.  The PSCW shall either
approve the individual or firm selected by Lessee or choose a different
individual or firm from Lessor’s list (the “Independent Appraiser” or
“Independent Engineer” as applicable) shall then perform the requested services
as required pursuant to the Facility Lease.

The Parties agree that if an Independent Appraiser or Independent Engineer is to
be selected pursuant to the Facility Lease, and an “Independent Appraiser” or
“Independent Engineer” is to be selected substantially contemporaneously under
the ERGS Facility Lease, they may, in lieu of appointing their own Independent
Appraiser or Independent Engineer, utilize the services of those Persons chosen
under the ERGS Facility Lease.  In such event, any valuation or analysis of the
Leased Facility shall be based upon the undivided ownership interest of the
Lessor in the Facility.











SCHEDULE 12.2
TO THE FACILITY LEASE

RENEWAL RENT

Renewal Rent for each calendar month during the first Renewal Term shall be
calculated as follows:

RR      =  25% *  (RRLF% * (1 + RRLF%)bt* AALF * MARBA)

(1 + RRLF%)bt - 1

   

      x

 + 25%*  å   RRIBT%i * (1 + RRIBT%i)rmbt* IBTi * MARBA

     

   i =1               (1 + RRIBT%i)rmbt- 1

b

+  25% * å  RRINC%a* (1 + RRINC%a)rmbt * INCa* MARBA

 a =1                (1 + RRINC%a)rmbt - 1

 h

+  25%  å  RRRTNC%g* (1 + RRINC%g)f * RTNCg* MARBA

        g =1                (1 + RRINCg)f - 1

   

        d

±  25% * å  RRAE%c* (1 + RRAE%c)rm * AEc* MARBA

   

    c =1                (1 + RRAE%c)rm - 1

     y

+ å  RRRTPI%j * (1 + RRRTPI%j)f* RTPIj * MARBA

     j =1                (1 + RRRTPI%j)f - 1

     w

+ å  RRIFRT%k * (1 + RRIFRT%k)rmfrt* IFRTk * MARBA

   k =1              (1 + RRIFRT%k)rmfrt– 1

      z

+ å  RRFRTPI%l * (1 + RRFRTPI%l)s* FRTPIl * MARBA

     l =1                (1 + RRFRTPI%l)s- 1




+ RRIUC * IUC




+ MMF




+ CIMC




+ PPA  




- ATC














RENEWAL RENT

Renewal Rent for each calendar month during the second Renewal Term shall be
calculated as follows:

RR      = 15% *  (RRLF% * (1 + RRLF%)bt* AALF * MARBA)

 (1 + RRLF%)bt- 1

                        x

+ 15% *  å  RRIBT%i * (1 + RRIBT%i)rmbt* IBTi * MARBA

               i =1

(1 + RRIBT%i)rmbt - 1

b

+  15% * å  RRINC%a* (1 + RRINC%a)rmbt * INCa* MARBA

 a =1                (1 + RRINC%a)rmbt - 1

 h

+  15%  å  RRRTNC%g* (1 + RRINC%g)f * RTNCg* MARBA

        g =1                (1 + RRINCg)f - 1

   

        d

±  15% *  å  RRAE%c* (1 + RRAE%c)rm * AEc* MARBA

   

    c =1                (1 + RRAE%c)rm - 1

    

      y

+ 25% *  å  RRRTPI%j * (1 + RRRTPI%j)f * RTPIj * MARBA

                 j =1

(1 + RRRTPI%j)f - 1

      

 w

+ 25% * å  RRIFRT%k * (1 + RRIFRT%k)rmfrt* IFRTk * MARBA

              k =1

(1 + RRIFRT%k)rmfrt - 1

     z

+ å  RRFRTPI%l * (1 + RRFRTPI%l)s* FRTPIl * MARBA

     l =1

(1 + RRFRTPI%l)s- 1

     r

+ å  RRISRT%m * (1 + RRISRT%m)rmsrt * ISRTm * MARBA

   m =1

(1 + RRISRT%m)rmsrt– 1

   

u
+ å  RRSRTPI%n * (1+RRSRTPI%n)t* SRTPIn * MARBA

   n=1

(1+RRSRTPI%n)t- 1

 + RRIUC * IUC

 + MMF

+ CIMC

+ PPA

- ATC











RENEWAL RENT

Renewal Rent for each calendar month during the third Renewal Term shall be
calculated as follows:

RR      = 15%*   (RRLF% * (1 + RRLF%)bt* AALF * MARBA)

 (1 + RRLF%)bt - 1

     

      x

+ 15% *  å  RRIBT%i * (1 + RRIBT%i)rmbt * IBTi * MARBA

     

   i =1                (1 + RRIBT%i)rmbt- 1

    

     y

+ 15% * å  RRRTPI%j * (1 + RRRTPI%j)f * RTPIj * MARBA

    

   j =1                 (1 + RRRTPI%j)f - 1

+  15% * å  RRINC%a* (1 + RRINC%a)rmbt * INCa* MARBA

 a =1                (1 + RRINC%a)rmbt – 1

 h

+  15%  å  RRRTNC%g* (1 + RRINC%g)f * RTNCg* MARBA

        g =1                (1 + RRINCg)f - 1

d

±  15% * å  RRAE%c* (1 + RRAE%c)rm * AEc* MARBA

   

   c =1                (1 + RRAE%c)rm - 1

    

    w

+ 15% * å  RRIFRT%k * (1 + RRIFRT%k)rmfrt * IFRTk * MARBA

  

  k =1               (1 + RRIFRT%k)rmfrt- 1

    

     z

+ 25% * å  RRFRTPI%l * (1 + RRFRTPI%l)s* FRTPIl * MARBA

    

   l =1                 (1 + RRFRTPI%l)s- 1

   

    r

+ 25% * å  RRISRT%m * (1 + RRISRT%m)rmsrt* ISRTm * MARBA

   

 m =1               (1 + RRISRT%m)rmsrt – 1

u

+ å  RRSRTPI%n * (1+RRSRTPI%n)t *SRTPIn * MARBA

    n =1                       (1+RRSRTPI%n)t - 1

     v

+ å  RRITRT%o * (1 + RRITRT%o)rmtrt * ITRTo * MARBA

   o =1              (1 + RRITRT%o)rmtrt - 1

 + RRIUC * IUC

 + MMF

+ CIMC











+ PPA

-  ATC











RENEWAL RENT

Terms defined in Schedule 5.1 to the Facility Lease shall have the same meanings
as set forth therein.  In addition:

RR  =

Renewal Rent for such month (in $);

IFRTk  =

Lessor-financed Improvements (other than a Late Term Improvements) deemed
complete and in service during the first Renewal Term, which equals the
aggregate project costs and expenses incurred by or on behalf of Lessor to
construct such Improvement (in $);

RRIFRT%k =

Rate of Return on IFRTk (monthly), which equals the product of (a) 1/12 and (b)
the sum of (i) the product of (A) 0.55 and (B) the Pre-Tax Return on Equity and
(ii) the product of (A) 0.45 and (B) the Applicable Cost of Debt with respect to
the Improvement (in %);

rmfrt =

the lesser of (a) the number of months in the useful life of an Improvement (or
property unit of which it is a part), or (b) the remaining number of months in
the first Renewal Term after the month in which the respective Improvement
(other than a Late Term Improvement) is placed in service;

w =

the total number of Improvements (other than Late Term Improvements) made to the
Leased Facility during the first Renewal Term that are deemed complete and in
service during such Renewal Term;

k =

an Improvement to the Leased Facility made in the first Renewal Term that is
deemed complete and in service during such month;

PPA =

Prior Period Adjustments for such month, which equals any adjustments (other
than ATC), to RR in such month, including Pre-Tax Return on Equity retroactive
tax rate changes (in $);

FRTPIl =

Lessor-financed Late Term Improvements which is constructed and deemed complete
and in-service during the first Renewal Term which equals the aggregate project
costs and expenses incurred by or on behalf of Lessor up to and including such
month to construct such Late Term Improvement (in $) ;

RRFRTPI%l =

Rate of Return on FRTPIl (monthly), if any, which equals the product of (a) 1/12
and (b) the sum of (i) the product of (A) 0.55 and (B) the Pre-Tax Return on
Equity and (ii) the product of (A) 0.45 and (B) the Applicable Cost of Debt with
respect to the Improvement (in %);











s =

the sum of the remaining number of months in the first Renewal Term after the
month in which the respective Improvement is deemed complete and in-service,
plus the total number of months in the second Renewal Term;

z =

the total number of Lessor-financed Late Term Improvements deemed complete and
in-service during the first Renewal Term;

l =

Lessor-financed Late Term Improvements, if any, deemed complete and in-service
during the first Renewal Term;

ISRTm =

Lessor-financed Improvement (other than a Late Term Improvement) deemed complete
and in-service during the second Renewal Term, which equals the aggregate
project costs and expenses incurred by or on behalf of Lessor to construct such
Improvement (in $);

RRISRT%m =

Rate of Return on ISRTm (monthly), if any, which equals the product of (a) 1/12
and (b) the sum of (i) an amount equal to the product of (A) 0.55 and (B) the
Pre-Tax Return on Equity and (ii) an amount equal to the product of (A) 0.45 and
(B) the Applicable Cost of Debt (in %);

rmsrt =

the lesser of (a) the number of months in the useful life of the respective
Improvement (or property unit of which it is a part) and (b) the number of
months remaining in the second Renewal Term after the month in which the
respective Improvement is deemed complete and in-service;

r =

the total number of Lessor-financed Improvements (other than a Late Term
Improvement) deemed complete and in-service during the second Renewal Term;

m =

Lessor-financed Improvements (other than Late Term Improvements), if any, deemed
complete and in-service during the second Renewal Term;

SRTPIn =

Lessor-financed Late Term Improvement which is constructed and deemed complete
and in-service during the second Renewal Term which equals the aggregate project
costs and expenses incurred by or on behalf of Lessor up to and including such
month to construct such Late Term Improvement (in $);

RRSRTPI%n =

Rate of Return on SRTPIn (monthly), if any, which equals the product of (a) 1/12
and (b) the sum of (i) an amount equal to the product of (A) 0.55 and (B) the
Pre-Tax Return on Equity and (ii) an amount equal to the product of (A) 0.45 and
(B) the Applicable Cost of Debt with respect to the Improvement (in %);

t =

the sum of the remaining number of months in the second Renewal Term after the
month in which the respective Late Term Improvement











is deemed complete and in-service, plus the total number of months in the third
Renewal Term;

u =

the total number of Lessor-financed Late Term Improvements deemed complete and
in-service during the second Renewal Term;

n =

Lessor-financed Late Term Improvements, if any, deemed complete and in-service
during the second Renewal Term;

ITRTo =

Lessor-financed Improvement deemed complete and in-service during the third
Renewal Term, which equals the aggregate project costs and expenses incurred by
or on behalf of Lessor to construct such Improvement (in $);

RRITRT%o =

Rate of Return on ITRTo (monthly), if any, which equals the product of (a) 1/12
and (b) the sum of (i) the product of (A) 0.55 and (B) the Pre-Tax Return on
Equity and (ii) the product of (A) 0.45 and (B) the Applicable Cost of Debt with
respect to the Improvement (in %);

rmtrt =

the lesser of (a) the number of months in the useful life of the respective
Improvement (or property unit of which it is a part) and (b) the number of
months remaining in the third Renewal Term;

v =

the total number of Lessor-financed Improvements deemed complete and in-service
during the third Renewal Term;

o =

Lessor-financed Improvements, if any, deemed complete and in-service during the
third Renewal Term;











ANNEX A TO SCHEDULE 12.2

 TO THE FACILITY LEASE

SAMPLE RENEWAL RENT CALCULATION: FIRST RENEWAL TERM (YEARS 31-35)

Example: first Renewal Term Rent in Year 34 for lease of Elm Road Generating
Station Unit 1.  Assumes additional Improvements and changing debt costs.

Monthly Renewal Rent at Start of First Renewal Term

AALF, AALFNC

 $1,467,721

Base Term Rent Before Improvements and Other Adjustments

(Unit and New Common Facilities Rents Together)

IBT

 $40,641

Monthly Rent Adder for Improvements Deemed Complete and In-Service During the
Base Term (Unit 1 Only)

INC

$37,603

Monthly Rent Adder for Improvements in New Common Facilities During the Base
Term

AE

($231,726)

Rent Reductions for Common Facilities Adjustment Events

 

 $1,314,239

Base Term Rent, including Improvements Deemed Complete and In-Service During
Base Term

 

25.0%

Adjustment %

 

 $328,560

First Renewal Term Renewal Rent before Late Term Improvements

RTPI

 $454,389

Base Term Late Term Improvements

First Renewal Term Monthly Renewal Rent Payment Before Improvements and Other
Adjustments: $782,948

 

55%

Equity Share of the Rate of Return

 

12.7%

After Tax Cost of Equity

 

1.67043

Fixed Tax Rate Gross-Up Factor

 

45%

Debt Share of the Rate of Return

 

6.0%

Applicable Cost of Debt for Approved Amount

RRLF

1.197%

Monthly Rate of Return at the Execution Date

 

60

Number of months in first Renewal Term (5 years * 12 months) per Appraisal

MARBA

99.863%

Monthly Average Rate Based Adjustment

Improvements Deemed Complete and In-Service

IFRT

 $6,000,000

Improvements Deemed Complete and In-Service at end of Year 3 in first Renewal
Term

rmfrt

24

Number of months remaining in first Renewal Term (2 years * 12 months)

RRIFRT%

1.216%

Monthly Rate of Return on Improvements (debt cost of 6.5%)

Monthly Payment Adder for Improvements Deemed Complete and In-Service: $289,364

Late Term Improvements















FRTPI

 $29,000,000

Late Term Improvements Deemed Complete and In-Service at end of Year 4, est.
remaining useful life = 21 years (total=55 years)

S

120

Number of months remaining in first Renewal Term (1 year * 12 months) plus
second Renewal Term (9 years * 12 months)

RRFRTPI%

1.254%

Monthly Rate of Return on Triggering Plant Improvements (debt cost of 7.5%)

Monthly Payment Adder for Late Term Improvements: $ 467,993

Improvements Under Construction

IUC

 $800,000

Improvements Under Construction

RRIUC%

1.197%

Monthly Rate of Return on Improvements Under Construction (debt cost of 6.0%)

Monthly Payment Adder for Improvements Under Construction: $9,579

   

Monthly Renewal Rent in Year 4 of the first Renewal Term Before Other
Adjustments:
$1,549,884

Other Adjustments

MMF

 $4,000

Monthly Management Fee

CIMC

$1,667

Community Impact Mitigation Costs ($240,000 * .0833/12 months)

PPA

 $0

Prior Period Adjustments

DRC

 $0

Demolition & Removal Costs (recovered only in Base Term)

ATC

 $0  

Allowable Tax Credits

Total Monthly Renewal Rent in Year 4 of the first Renewal Term: $1,555,551











ANNEX B TO SCHEDULE 12.2

 TO THE FACILITY LEASE

SAMPLE RENEWAL RENT CALCULATION: SECOND RENEWAL TERM (YEARS 36-44)

Example: Second Renewal Term Rent in Year 43 for lease of Unit 1.  Assumes
additional Improvements and changing debt costs.

Renewal Rent at Start of Second Renewal Term

AALF, AALFNC

 $1,467,721

 

Base Term Rent Before Improvements and Other Adjustments

(Unit and New Common Facilities Rents Together)

IBT

 $40,641

 

Monthly Rent Adder for Improvements Deemed Complete and In-Service During the
Base Term (Unit 1 Only)

INC

$37,603

 

Monthly Rent Adder for Improvements in New Common Facilities

During the Base Term

AE

($231,726)

 

Rent Reductions for Common Facilities Adjustment Events

 

 $1,314,239

 

Base Term Rent, including Improvements Deemed Complete and In-Service During
Base Term

 

15.0%

 

Adjustment %

 

 $197,136

(a)

Second Renewal Term Renewal Rent before Improvements

RTPI

 $454,389

 

Base Term Late Term Improvements

IFRT

 $289,364

 

Monthly Adder for Improvements Deemed Complete and In-Service During first
Renewal Term

 

$743,753

 

Base Term Late Term Improvements and Monthly Adder for Improvements Deemed
Complete and In-Service During the first Renewal Term

 

25.0%

 

Adjustment %

 

 $185,938

(b)

Second Renewal Term Renewal Rent before first Late Term Improvements

FRTPI

 $467,993

(c)

First Renewal Term Late Term Improvements

Second Renewal Term Monthly Renewal Rent Payment Before Improvements and Other
Adjustments:  

$851,067 (a+b+c)

      

55%

 

Equity Share of the Rate of Return

 

12.7%

 

After Tax Cost of Equity

 

1.67043

 

Fixed Tax Rate Gross-Up Factor

 

45%

 

Debt Share of the Rate of Return

 

6.0%

 

Applicable Cost of Debt for Approved Amount

RRLF

1.197%

 

Monthly Rate of Return at the Execution Date

 

108

 

Number of months in second Renewal Term (9 years * 12 months) per Appraisal

MARBA

99.863%

 

Monthly Average Rate Based Adjustment




Improvements Deemed Complete and In-Service















ISRT

 $9,000,000

Improvements Deemed Complete and In-Service at end of Year 7 in Second Renewal
Term

rmsrt

24

Number of months remaining in second Renewal Term (2 years * 12 months)

RRISRT%

1.160%

Monthly Rate of Return on Improvements (debt cost of 5.0%)

Monthly Payment Adder for Improvements Deemed Complete and In-Service: $431,176




Late Term Improvements

           none

Improvements Under Construction

IUC

 $4,000,000

Improvements Under Construction

RRIUC%

1.179%

Monthly Rate of Return on Improvements Under Construction  (debt cost of 5.5%)

Monthly Payment Adder for Improvements Under Construction: $47,143

    

Monthly Renewal Rent in Year 8 of the Second Renewal Term Before Other
Adjustments:   $1,329,386

Other Adjustments

MMF

$4,000

Monthly Management Fee

CIMC

$1,667

Community Impact Mitigation Costs ($240,000 * .0833/12 months)

PPA

 $0

Prior Period Adjustments

DRC

 $0

Demolition & Removal Costs (recovered only in Base term)

ATC

 $0

Allowable Tax Credits

   

Total Monthly Renewal Rent in Year 8 of the Second Renewal Term: $1,335,053














ANNEX C TO SCHEDULE 12.2

 TO THE FACILITY LEASE

SAMPLE RENEWAL RENT CALCULATION: THIRD RENEWAL TERM (YEARS 45-48)

Example: Third Renewal Term Rent in the final year of the lease for Elm Road
Generating Station Unit 1.  Assumes additional Improvements and changing debt
costs.

Renewal Rent at Start of Third Renewal Term

AALF, AALFNC

 $1,467,721

 

Base Term Rent Before Improvements and Other Adjustments

(Unit and New Common Facilities Rents Together)

IBT

 $40,641

 

Monthly Rent Adder for Improvements Deemed Complete and In-Service During the
Base Term (Unit 1 Only)

INC

$37,603

 

Monthly Rent Adder for Improvements in New Common Facilities

During the Base Term

AE

($231,726)

 

Rent Reductions for Common Facilities Adjustment Events

RTPI

 $454,389

 

Base Term Late Term Improvements

IFRT

 $289,364

 

Monthly Adder for Improvements Deemed Complete and In-Service During first
Renewal Term

 

 $2,057,992

 

Base Term Late Term Improvements plus Investments Deemed Complete and In-Service
During first Renewal Term

 

15.0%

 

Adjustment %

 

 $308,669

(a)

Third Renewal Term Renewal Rent before Improvements (other than those during the
Base Term)

FRTPI

 $467,993

 

first Renewal Term Late Term Improvements

ISRT

 $431,176

 

Monthly Adder for Improvements Deemed Complete and In-Service during second
Renewal Term

 

$899,168

 

first Renewal Term Late Term Improvements plus Improvements Deemed Complete and
In-Service during second Renewal Term

 

25.0%

 

Adjustment %

 

 $224,792

(b)

Third Renewal Term Renewal Rent before second Renewal Term Late Term
Improvements

SRTPI

$0

(c)

Second Renewal Term Late Term Improvements

Third Renewal Term Renewal Rent Payment Before Improvements and Other
Adjustments:

$533,491     (a+b+c)




 

55%

 

Equity Share of the Rate of Return

 

12.7%

 

After Tax Cost of Equity

 

1.67043

 

Fixed Tax Rate Gross-Up Factor

 

45%

 

Debt Share of the Rate of Return

 

6.0%

 

Applicable Cost of Debt for Approved Amount

RRLF

1.197%

 

Monthly Rate of Return at Execution Date















 

48

 

Number of months in third Renewal Term (4 years * 12 months) per Appraisal

MARBA

99.863%

 

Monthly Average Rate Based Adjustment

Improvements Deemed Complete and In-Service

ITRT

 $6,500,000

Improvements Deemed Complete and In-Service at end of Year 2 in third Renewal
Term

rmtrt

24

Number of months remaining in third Renewal Term (2 years * 12 mos.)

RRITRT%

1.179%

Monthly Rate of Return on Improvements (debt cost of 5.5%)

Monthly Payment Adder for Improvements Deemed Complete and In-Service: $312,095
 

Late Term Improvements

none

Improvements Under Construction

none

Monthly Payment in Year 3 of the Third Renewal Term Before Other Adjustments:
$845,586

Other Adjustments

MMF

 $4,000

Monthly Management Fee  

CIMC

$1,667

Community Impact Mitigation Costs ($240,000 * .0833/12 months)

PPA

 $0   

Prior Period Adjustments

DRC

 $0   

Demolition & Removal Costs (recovered only in Base Term)

ATC

 $0                

Allowable Tax Credits




Total Monthly Payment in the Final Year of the Facility Lease: $851,253











SCHEDULE 17.2
TO THE FACILITY LEASE

TAX INDEMNITY

ARTICLE 1
DEFINITIONS

Capitalized words and phrases used in this Schedule 17.2 not otherwise defined
in this Article I shall have the meaning set forth in Schedule 1 of the Facility
Lease.

“ABA Standards” shall have the meaning set forth in Section 3.3.

“Adjustment Notice” shall have the meaning set forth in Section 6.1.

“After Tax Basis” shall mean on a basis such that any payment to be received or
receivable by Lessor is supplemented by a further payment or payments (the
“Gross-Up” as defined in Section 5.2(a) of this Schedule 17.2) to Lessor so that
the sum of all such payments, after deducting all Taxes (taking into account any
related current credits or current deductions) payable by Lessor in respect of
the receipt or accrual of such amount under any law or Governmental Authority,
is equal to the payment due to Lessor, provided, that for these purposes, Lessor
shall be assumed to be taxable as a Subchapter C corporation for federal income
tax purposes subject to tax at the highest marginal rate(s) applicable to such
taxpayers with respect to the amounts in question.

“Applied Amount” shall have the meaning set forth in Section 6.4.

“Code” shall have the meaning set forth in Section 3.1(b).

“Final Determination” shall mean: (a) a decision, judgment, decree or other
order by any court of competent jurisdiction, which decision, judgment, decree
or other order has become final after all allowable appeals by either party to
the action have been exhausted or the time for filing such appeals has expired;
(b) a closing agreement entered into in connection with an administrative or
judicial proceeding and with the consent of Lessee or as permitted by
Section 6.3; (c) the expiration of the time for instituting suit with respect to
the claimed deficiency; or (d) the expiration of the time for instituting a
claim for refund, or if such a claim was filed, the expiration of the time for
instituting suit with respect thereto.

“Gross-up” shall have the meaning set forth in Section 5.2(a).

“Inclusion Event” shall have the meaning set forth in Section 3.3.

“Lessee Act” shall have the meaning set forth in Section 3.3.

“Lessee Person” shall have the meaning set forth in Section 3.2(c).











“Lessor” shall have the same meaning set forth in the Facility Lease, provided,
however, that so long as Lessor is disregarded as an entity separate from its
owner for the purposes of any Tax or by any Governmental Authority, then the
term “Lessor” shall include any person treated as the owner of Lessor’s assets,
liabilities, income, gains and losses for federal income tax purposes.

“Member” shall have the meaning set forth in Section 3.1(b).

“Reasonable Basis” shall have the meaning set forth in Section 3.3.

“Tax Assumptions” shall have the meaning set forth in Section 3.1.

“Tax Savings” shall have the meaning set forth in Section 5.3.

“Unit 1 Owners” shall mean Lessor and each other Person that acquires a tenancy
in common interest in the Facility.

ARTICLE 2
GENERAL TAX INDEMNITY

2.1

Indemnity Obligation.  Except as otherwise provided herein, Lessee shall pay,
and shall indemnify and hold harmless on an After-Tax Basis Lessor from and
against, any and all Taxes, however imposed, whether levied or imposed upon
Lessor, Lessee, or the Leased Facility or any part thereof, by any Governmental
Authority relating to:

(a)

the Leased Facility or any interest therein;

(b)

the acquisition, manufacture, purchase, ownership, delivery, nondelivery,
redelivery, transport, location, lease, sublease, hire, assignment, alteration,
improvement, possession, repossession, presence, use, replacement, substitution,
operation, insurance, installation, modification, rebuilding, overhaul,
condition, storage, maintenance, repair, acceptance, sale, return, abandonment,
preparation, transfer of title, or other disposition of the Leased Facility or
any part or any interest in any of the foregoing;

(c)

the execution, delivery, or performance of any of the Lease Documents or any
future amendment, supplement, waiver, or consent thereto (requested or consented
to by Lessee or in connection with a Lessee Event of Default), or any of the
transactions contemplated thereby, or any proceeds or payments or amounts
payable under any thereof; or

(d)

otherwise with respect to or in connection with the transactions contemplated by
the Lease Documents.











2.2

Exclusions to Indemnification.  Notwithstanding the foregoing, Lessee shall not
be obligated to pay or indemnify Lessor for any Taxes to the extent such Taxes
are attributable to the following:

(a)

Taxes imposed on Lessor by a Governmental Authority, by withholding or otherwise
based on, or measured by or with respect to net or gross income, net or gross
receipts, minimum tax, capital, franchise, net worth, excess profits, value
added, or conduct of business taxes, capital gains taxes, excess profits taxes,
minimum and/or alternative minimum taxes, accumulated earnings taxes, personal
holding company taxes, succession taxes and estate or other similar taxes, in
each case however denominated, other than any such Taxes which are in the nature
of sales, use, license, ad valorem, transfer, property or similar taxes, or
value added taxes (except to the extent such value added taxes are imposed in
direct and clear substitution for an income tax);

(b)

Taxes imposed with respect to any period following the later of (x) the
expiration or earlier termination of the Facility Lease, or (y) the payment by
Lessee of all amounts due and payable under the Lease Documents;

(c)

Taxes to the extent resulting from a breach by Lessor of any of its covenants,
representations or warranties under the Lease Documents;

(d)

Taxes imposed as a result of Lessor’s transfer or other disposition of (i) all
or a portion of its interest in the Lease Documents, the Leased Facility or any
part thereof, or (ii) any interest in Lessor, other than, in each case, a
transfer or disposition pursuant to an exercise of remedies pursuant to Article
15 of the Facility Lease during the continuation of a Lessee Event of Default,
the termination of the Facility Lease upon Lessee’s exercise of its options
pursuant to Article 12 of the Facility Lease, or a substitution, loss or
modification of the Leased Facility;

(e)

Taxes to the extent resulting from the gross negligence or willful misconduct of
Lessor (other than gross negligence imputed to Lessor solely by reason of its
interest in the Leased Facility);

(f)

Taxes subject to indemnification by Lessee pursuant to Article 3 (or
indemnifiable but for an exclusion therein);

(g)

Taxes resulting from the failure of Lessor to provide, at the request of Lessee,
any certification, documentation, or other evidence required as a condition to
the allowance of a reduction in such Tax, which, if properly complied with,
would have resulted in an exemption from, or a reduced rate of such Tax but only
if Lessor was eligible to comply with such requirement and Lessor has determined
in good faith that compliance with such requirements would not have a materially
adverse effect on Lessor or any of its Affiliates;

(h)

Taxes consisting of interest, penalties, or additions to tax imposed on Lessor
as a result of a failure of Lessor to file any return, tax report or statement
properly or timely, unless such failure is caused by Lessee’s failure to fulfill
its obligations, if any, to provide such information required under Section 2.3
or Section 2.4;











(i)

the failure of Lessor to contest a claim in accordance with the contest
provisions herein to the extent Lessee’s ability to contest a claim is adversely
affected in any material respect;

(j)

Taxes arising as a result of the failure of Lessor (or transferee thereof) to be
a “United States person” (as defined in § 7701(a)(30)) of the Code;

(k)

Taxes that result from, or arise out of, or are attributable to the imposition
of any Taxes pursuant to ERISA or Section 4975 of the Code;

(l)

Taxes that are attributable to the situs of organization or incorporation, place
of management or control, a place of business, or a permanent establishment of
Lessor, in each case, other than as a result of (i) the execution and delivery
of the Lease Documents, (ii) the transactions contemplated by the Lease
Documents; or (iii) the use, location or operation of the Facility (or any part
thereof); or

(m)

Taxes to the extent liability for such Tax could have been reduced or provided
through “prudent” action, as defined by Wisc. Public Serv. Corp. v. Public Serv.
Comm., 156 Wis. 2d 611 (Ct. App 1990), and as may be interpreted from time to
time.

2.3

Reports and Returns.  If any report or return is required to be made with
respect to Taxes that are Lessee’s obligations under Section 2.1, Lessee shall,
at its sole expense, in a timely and proper fashion, (x) to the extent required
or permitted by law, make and file in its own name such return or report (except
for any such report or return that any Lessor has notified Lessee that such
Lessor intends to file), and (y) in the case of any such return or report
required to be made in the name of any Lessor, inform Lessor of such fact and
prepare such return or report for filing by Lessor in a manner reasonably
acceptable to Lessor or, where such return or report is required to reflect
items in addition to any obligations of Lessee under or arising out of the Taxes
described in Section 2.1, provide Lessor with information sufficient to permit
such return or report to be properly made with respect to any Taxes that are
obligations of Lessee under Section 2.1 no later than 30 days prior to the
filing date of such return or report.  Lessor shall provide to Lessee such
information within Lessor’s possession or control as is reasonably necessary for
Lessee to complete and file any such report or return properly, provided that
Lessor shall not be required to provide Lessee with copies of its tax returns.

2.4

Receipts and Records.  Lessee shall use reasonable efforts to obtain official
receipts indicating the payment of all Taxes that are subject to indemnification
under Section 2.1 and that are paid by Lessee, and shall promptly on request
send to Lessor each such receipt obtained by Lessee or other such evidence of
payment as is reasonably acceptable to such Lessor and reasonably available to
Lessee.  Within a reasonable time after Lessee receives from Lessor a written
request for specified information or copies of specified records reasonably
necessary to enable Lessor or another Unit 1 Owner to fulfill its Tax filing,
Tax audit or other Tax obligations or to contest Taxes imposed upon it, Lessee
shall provide such information or copies of such records to the requesting party
(if, in the case of information or records requested by a Unit 1 Owner, Lessee
has such information or records within its possession or control).











ARTICLE 3
INCOME TAX INDEMNITY

3.1

Tax Assumptions.  The transactions contemplated by the Lease Documents have been
entered into on the basis of the following tax assumptions (the “Tax
Assumptions”):

(a)

True Lease.  For purposes of federal income tax, the Facility Lease will be a
“true lease” under which Lessor will be treated as the owner and lessor of the
Leased Facility and Lessee will be treated as lessee thereof.

(b)

Corporate Status.  Lessor is not a separate tax-paying entity for federal income
tax purposes.  Instead, Lessor is disregarded as an entity separate from its
owner for federal income tax purposes.  As such, all of its income, gain, losses
and deductions flow through to its sole corporate member.  Therefore, for the
purposes of this Article 3, it is assumed that Lessor: (i) is a Subchapter C
corporation under the Internal Revenue Code of 1986, as amended (the “Code”);
(ii) is subject to tax at the highest marginal rate applicable to Subchapter C
corporations in effect at the time an obligation arises under Section 3.3 or
Section 4.1; (iii) recognizes income, gain, credits, losses and deductions at
the same time and in the same manner as its sole Member; and (iv) is not a
member of an affiliated group of corporations filing a consolidated federal or
state income tax return.  The assumptions in this Section 3.1(b) shall apply for
both federal and state income tax purposes.

(c)

Method of Accounting.  Lessor is a calendar-year taxpayer and will report all
items of income, gain, loss, deduction, or credit relating to the transactions
effected by the Lease Documents using the accrual method of accounting.

(d)

Inclusions in Income.  Lessor will not be required to include any amount in
gross income for federal income tax purposes in connection with the transactions
effected by the Lease Documents other than: (i) Renewal Rent and Basic Rent in
the amounts and periods as calculated pursuant to Schedules 12.2 and 14.1,
respectively, to the Facility Lease; (ii) income realized upon the transfer of
Lessor’s direct or beneficial interest in the Facility Lease or the Leased
Facility or any portion thereof, other than a transfer attributable to a Lessee
Event of Default; (iii) any other amounts (including Termination Value or
amounts measured in respect of such value) payable on an After-Tax Basis; (iv)
any warranties, refunds, damages, insurance, requisition, or condemnation
proceeds received and retained by Lessor; (v) any amount payable to Lessor and
specifically designated as interest or late payment charges on overdue payments;
and (vi) any other amounts to the extent offset by a corresponding deduction,
(the inclusion in income of any amount other than the amounts described in this
Section 3.1(d) being referred to herein as an “Inclusion”).

(e)

Tax Reporting Status.  Lessor will not be subject to any minimum tax or
alternative minimum tax imposed under the Code.

(f)

Tax Assumptions.  Lessee will have no liability to indemnify Lessor with respect
to the Tax Assumptions contained herein.











3.2

Lessee’s Tax Representations and Covenants.  For purposes of this Article 3,
Lessee hereby represents and covenants:

(a)

On the Lease Commencement Date, the Leased Facility will not require any
improvements, modifications, or additions in order to be rendered complete for
its intended use by Lessee and Lessee has no present intention to make any
specific material non-severable improvements.

(b)

Any written information provided by Lessee to the appraiser (and identified in
an Annex to this Schedule 17.2) providing the appraisal pursuant to Section 3.3
or Article 12 of the Facility Lease was, to the knowledge of Lessee, accurate at
the time given.

(c)

During the Basic Term, neither Lessee nor any sublessee or user of the Leased
Facility (a “Lessee Person”) (other than Lessor or its affiliates other than
Lessee) will (i) make any claim (including, without limitation, filing a tax
return) predicated on ownership of the Leased Facility, or take any action or
position inconsistent with the Tax Assumptions or the status of Lessor as the
sole owner of the Leased Facility for federal, state and local income tax
purposes, or (ii) claim deductions for Basic Rent for federal, state or local
income tax purposes during the Base Term for any period other than the period to
which such Basic Rent is allocated pursuant to Section 5.1, unless, in the case
of either (i) or (ii), such position is inconsistent with a Final Determination
which is binding on Lessor or Lessee.

(d)

Purchase Options.  As of the Lease Commencement Date, neither Lessee nor any
Affiliate thereof has (i) taken any action requiring or authorizing the exercise
of any purchase option or renewal option described in Article 12 of the Facility
Lease, (ii) made any binding decision to exercise any purchase option or renewal
option described in Article 12 of the Facility Lease, or (iii) entered into any
agreements with any persons concerning the exercise of any purchase option or
renewal option described in Article 12 of the Facility Lease, provided, that the
execution, delivery and performance of the Lease Documents in accordance with
the terms thereof shall not constitute a breach of the foregoing representation.

(e)

Limited Use Property.  Neither Lessee, nor any sublessee, assignee, agent or
user (other than Lessor) of the Leased Facility will construct or install on the
Leased Facility any component, improvement, alteration, or addition if the
construction or installation will cause the Leased Facility to constitute
limited use property within the meaning of Revenue Procedure 2001-28, 2001-19
I.R.B. 1156.

(f)

Sole Remedy.  An indemnity payment hereunder shall be the only remedy for the
inaccuracy of any representation or covenant set forth in this Section 3.2.  No
representation or warranty of Lessee contained in any of the Lease Documents
shall be construed as a representation or warranty that the Facility Lease will
constitute a “true lease,” that Lessor will be treated as the tax owner of the
Leased Facility, or that the Leased Facility has a specified value or economic
useful life.

3.3

Indemnity Obligation.  If at any time Lessor is required by any Governmental
Authority to make an Inclusion in connection with the transactions contemplated
by the Lease











Documents or Lessor is unable to exclude an Inclusion from its federal, state or
local tax return (based upon the receipt by Lessor and Lessee not later than the
filing date of the related tax return of Lessor of an opinion of independent tax
counsel selected by Lessor and reasonably satisfactory to Lessee to the effect
that there is no reasonable basis under the standards set forth in ABA Formal
Opinion 85-352 (the “ABA Standards”) (such a basis a “Reasonable Basis”) for
excluding such Inclusion (which opinion shall set forth in reasonable detail the
basis for the conclusions set forth therein) or such claim would be inconsistent
with a prior Final Determination of a contest and there has been no change in
law or interpretation thereof after such Final Determination) as a result of any
of the following:

(a)

the inaccuracy or breach of any representation of Lessee set forth above in
Section 3.2 or any covenant, representation, or warranty in the Lease Documents,

(b)

any act or omission of Lessee, other than (i) the negotiation, execution or
delivery of the Lease Documents, (ii) an act required or expressly permitted by
the Lease Documents (other than any improvement, alteration, addition to,
replacement, or temporary or permanent removal from service or retirement,
modification, or substitution of the Leased Facility or any part thereof by
Lessee or any Lessee Person) or (iii) any act taken by the Lessee at the request
of the Lessor,

(c)

any failure by Lessee to take any action expressly required to be taken under
the Lease Documents (other than a failure to take action that is requested by
Lessor),

(d)

a payment of warranties, refunds, insurance proceeds or similar items, or
requisition, condemnation, or similar proceeds to the extent not retained by, or
applied for the benefit of Lessor,

(e)

any destruction, damage, loss, condemnation, non-use or requisition of Leased
Facility or any part thereof, which does not constitute an Event of Loss or an
Event of Total Loss, or

(f)

an actual payment in an amount greater than due, or prior to the due date, of
any amount required to be paid by Lessee under the Lease Documents,

(each such event, a “Lessee Act”), then Lessor shall have suffered an “Inclusion
Event” and Lessee shall pay to Lessor, as an indemnity a lump-sum amount which,
after giving effect to the Gross-Up (as defined in Section 5.2(a)), shall be
sufficient to give to Lessor the same Return on Capital that it would have had
if no such Inclusion Event had occurred.  In lieu of the lump-sum payment
provided for in the preceding sentence, Lessee may elect to pay the indemnity
with respect to such Inclusion Event by reimbursing (on an after-tax basis) a
Lessor for the taxes (together with any applicable interest, penalties and
additions to tax) which such Lessor is required to pay in any calendar year as a
result of the Inclusion Event as provided in Section 4.2.

3.4

Excluded Events.  Lessee shall not be required to make any payment in respect of
an Inclusion Event to the extent such Inclusion results from one or more of the
following events:











(a)

Lessor’s failure to properly exclude income unless Lessor shall have received a
written opinion of its independent tax counsel that no Reasonable Basis exists
for excluding such income (and for this purpose, such counsel may take into
account the failure of Lessee to provide necessary information requested in
writing by Lessor to the extent Lessee is required to provide such information);

(b)

any event which requires Lessee to pay an amount equal to or in excess of, or
determined by reference to Termination Value to the extent such amount is
actually paid;

(c)

the application of Code § 467 or the Treasury Regulations thereunder, other than
as a result of (i) an actual payment in an amount greater than due or prior to
the due date, of any amount required to be paid by Lessee under the Lease
Documents or (ii) the claiming by Lessee during the Base Term of a deduction for
Basic Rent for federal, state or local income tax purposes for any period other
than the period to which such Basic Rent is allocated pursuant to Section 5.1 of
the Facility Lease;

(d)

the imposition of any alternative minimum tax under the Code § 55;

(e)

the breach of any covenant or representation by, or the gross negligence, fraud,
or willful misconduct of Lessor;

(f)

any amendment or modification to the Lease Documents that is not requested or
consented to by Lessee or is not required by the Lease Documents unless, in each
case, the amendment or modification is made in connection with a Lease Event of
Default;

(g)

any change in Lessor’s taxable year or method of accounting or the application
of the short taxable year provisions of the Code;

(h)

the failure of the Facility Lease to be treated as a “true lease” for federal
income tax purposes, other than as a result of a Lessee Act;

(i)

the failure of Lessor to contest a claim in accordance with the contest
provisions herein to the extent Lessee’s ability to contest a claim is adversely
affected in any material respect;

(j)

the failure of Lessor to be a “United States person” (as defined in §
7701(a)(30) of the Code);

(k)

consisting of interest, penalties, or additions to tax imposed on Lessor as a
result of a failure of Lessor to file any return properly or timely, unless such
failure is caused by Lessee’s failure to fulfill its obligations, if any, to
provide such information required hereto;

(l)

the sale of the Leased Facility to Lessee pursuant to an exercise of Lessee’s
purchase options under the Facility Lease;

(m)

imposed as a result of Lessor’s transfer or other disposition of (i) all or a
portion of its interest in the Lease Documents, the Leased Facility or any part
thereof, or (ii) any











interest in Lessor, other than, in each case, a transfer or disposition pursuant
to an exercise of remedies pursuant to Section 15 of the Facility Lease during
the continuation of a Lessee Event of Default;

(n)

the application of Code Section 55-58, 59A, 291, 465, 469, 501, 542, 552, 593,
851, 856, 1272, 1361 or 4975 or the regulations thereunder or the imposition of
any Taxes imposed pursuant to ERISA; and

(o)

the failure of the Appraisal Report to be correct, except as a result of the
breach or inaccuracy of the income tax representations contained in Section
3.2(a) (b) or (c) hereof.

ARTICLE 4
INDEMNITY FOR LOSSES

4.1

Common Ownership Obligations.  Except as provided in Section 4.2, if Lessor is
required to indemnify another Unit 1 Owner under the Unit 1 Owner tax indemnity
as a result of a Lessee Act, then the Lessor shall have suffered a “Loss” and
Lessee shall reimburse Lessor, on an After Tax Basis, for the amount of such
Loss.

4.2

Exceptions.  Notwithstanding Section 4.1, Lessee shall have no obligation to
reimburse Lessor for a Loss to the extent such amounts are attributable to any
of the following:

(a)

any event described in Section 2.2(a), (b) (c), (f), (g), (h), (i), (j), (k), or
(m) applied by substituting “Lessor, any other Unit 1 Owner (other than Lessor),
or any lessee of any other Unit 1 Owner” for “Lessor” in each place that it
appears;

(b)

any event described in Section 3.4(a), (d), (e), (g), (h), (i), (j), (k), (l) or
(n) applied by substituting “Lessor, any other Unit 1 Owner (other than Lessor),
or any lessee of any other Unit 1 Owner” for “Lessor” in each place that it
appears;

(c)

the failure of the Lessor to assign its rights under the Unit 1 Owner tax
indemnity to Lessee, to the extent Lessee’s ability to contest a claim is
adversely affected in any material respect, provided Lessor is required to make
an assignment pursuant to Section 6.1 hereof;

(d)

Taxes (including any penalties, interests or additions thereto) resulting from
the failure of Lessor to timely assert its rights under the Unit 1 Owner tax
indemnity to the extent of a resulting increase in Lessee’s indemnity
obligation;

ARTICLE 5
PAYMENTS AND GROSS-UPS

5.1

Payment Terms.

(a)

General.  Payments shall be made in immediately available funds and in United
States Dollars at such bank or to such account as specified by the payee in
written











directives at least five Business Days prior to the due date thereof to the
payor, or, if no such direction is given, by check of the payor payable to the
order of the payee and mailed to the payee by certified mail, postage prepaid at
its address as set forth in Section 22.4 of the Facility Lease.

(b)

Time of Payment by Lessee.  Any indemnity payment due under this Schedule 17.2
to Lessor shall be paid by Lessee within 30 days after receipt of a written
demand therefor from Lessor, provided, however, Lessee shall not be required to
make such payment earlier than (a) in the case of a Tax that is not being
contested pursuant to Article 5, five Business Days prior to the date that (i)
Lessor files with the applicable Governmental Authority its income tax return,
estimated or final as the case may be, which would first properly reflect the
additional income tax that would become due as a result of an Inclusion, (ii)
the date that Lessor is obligated to indemnify a Unit 1 Owner of an amount
indemnified under Section 2.1, or in the case of a Tax indemnified under Section
2.1, the time such Tax is due or (b) in the case of an Inclusion or other Tax
that is being contested pursuant to Article 6, 30 days after the date of the
Final Determination of such contest.

(c)

Time of Payment by Lessor.  Any payment due by Lessor to Lessee shall be paid
within 30 days after the date on which Lessor files with the applicable
Governmental Authority its income tax return, estimated or final as the case may
be, on which the credits, deductions, or other tax benefits giving rise to such
payment could first properly be reflected or in the case of a Tax indemnified
under Section 2.1, within 30 days of receipt or accrual of such refund, credit
or other tax benefit.  Any payment due hereunder from Lessor to Lessee on
account of the receipt of any refund of tax shall be paid within 30 days after
the receipt of such refund.

5.2

Calculations of Payments and Gross-Ups.  All payments and calculations made
under this Section 5.2 shall be made taking into account the assumption in
Section 3.1(b) (regarding the assumption that Lessor is a C corporation for
federal and state income tax purposes).

(a)

Gross-Up.  Each payment and indemnity under Section 2.1, Section 3.3 and Section
4.1 shall be made on an After-Tax Basis.  For the purposes of this Section 5.2
and the definition of “After-Tax Basis”, “Gross-Up” means the portion of any
payment due from Lessee to Lessor pursuant to Section 2.1, Section 3.3 and
Section 4.1 that is calculated to indemnify Lessor or the portion of any reverse
payment from Lessor to Lessee on an After-Tax Basis.  As such, the amount
payable to Lessor pursuant to Section 2.1, Section 3.3 and Section 4.1 shall be
an amount determined after (i) giving effect to any interest, penalties, or
additions to tax attributable to the Tax or Inclusion Event (except for any
penalties and additions to Tax excluded under Section 2.2(h), Section 3.4(k) or
Section 4.2(a) or (b); (ii) deducting all Taxes payable by Lessor in respect of
the receipt or accrual of such amount and the amounts specified in clauses (i)
and (ii) of this Section 5.2; and (iii) taking into account any Tax Savings (as
defined in Section 5.3 below) resulting from such Tax or Inclusion Event, as
applicable, (the net effect of items (i), (ii) and (iii), the “Gross-Up”).











(b)

Calculations.  The amount of any indemnity payable by Lessee to Lessor pursuant
to Section 2.1, Section 3.3 and Section 4.1 and any Gross-Up shall be calculated
on the basis of the tax detriments and benefits incurred or to be incurred (for
the purposes of Section 3.3 and Section 4.1 as a result the same event giving
rise to such Inclusion Event) by Lessor and such amounts shall be computed (i)
for Section 2.1, at the highest marginal rate of federal income tax then in
effect and the actual state or local tax rates applicable to Lessor at the time
and (ii) for Section 3.3 and Section 4.1, on a notional basis in accordance with
the Tax Assumptions.  Any Tax or Inclusion Event which does not result in an
increase in Lessor’s federal, state and local income tax liability (or a
decrease in Lessor’s refund of such income taxes) in the year of such Tax or
Inclusion Event but which reduces any net operating loss, business credit,
foreign tax credit carryover or other tax attribute of Lessor shall be treated
as giving rise to an increase in U.S. federal, state or local income tax
liability in the year for which such tax attribute if not reduced thereby would
have given rise to a reduction in Lessor’s federal, state or local tax
liability.  Subject to Section 7.2, all calculations with respect to the amount
of any indemnity payable hereunder (whether by lump-sum payment or otherwise)
shall be made initially by Lessor, and Lessor shall set forth any such amount or
adjustment in a statement furnished to Lessee.  Such a statement shall accompany
any notice furnished to, or demand made upon, Lessee by Lessor pursuant to this
Schedule 17.2.

5.3

Reverse Indemnity.  If, as a result of a Tax indemnified under Section 2.1
herein or an Inclusion Event with respect to which an indemnity has been paid
hereunder, Lessor for any taxable year realizes any credits, deductions, or
other tax benefits (“Tax Savings”) not otherwise taken into account in computing
any payment or indemnity by Lessee hereunder (or as a result thereof Lessor
shall be entitled to a refund of income tax (or an offset against other tax
liability not indemnified hereunder) or interest on such refund (or offset)
taking into account the Tax Assumptions in the case of an Inclusion Event), then
Lessor shall pay to Lessee the amount by which such Tax Savings reduce the
federal, state or local taxes of Lessor (and the amount of any such refund,
offset, or interest to which Lessor is entitled), plus a “gross-up” for any
additional federal, state or local income tax savings Lessor realizes as a
result of such payment (including such “gross-up”).  The amount of any Tax
Savings with respect to a Tax indemnified under Section 2.1 or an Inclusion
Event shall be computed on the basis of the tax benefits realized by Lessor and
by using the highest marginal rate of federal income tax then in effect and the
actual state and local tax rate applicable to Lessor at the time.  Lessor shall
not be obligated to make any payment pursuant to this Section 5.3 while a Lessee
Event of Default exists or to the extent that the amount of such payment would
exceed (1) the aggregate amount of all prior payments by Lessee to Lessor
pursuant to Section 2.1, Section 3.3 and Section 4.1, as the case may be, less
(2) the aggregate amount of all prior payments by Lessor to Lessee under this
Section 5.3, but any such excess shall be carried forward and reduce Lessee’s
obligations to make subsequent payments to Lessor pursuant to Section 2.1,
Section 3.3 or Section 4.1.  Any subsequent disallowance or loss of all or any
portion of a reduction in Lessor’s tax liability which reduction was taken into
account under this Section 5.3 (as a result of a redetermination of the claim
giving rise to such payment by Lessor to Lessee by any taxing authority or as a
result of a judicial proceeding with respect to such claim) shall be treated as
a loss subject to indemnification under this Agreement without regard to Section
2.2 (other than Sections 2.2(c) or (e)) or Section 3.4 (other than Section
3.4(e)).











5.4

Lessee a Primary Obligor.  Lessee’s obligations under the indemnities provided
for in this Schedule 17.2 are those of a primary obligor whether or not Lessor
is also indemnified against the same matter under any other Lease Document or
any other document or instrument, and Lessor seeking indemnification from Lessee
may proceed directly against Lessee without first seeking to enforce any other
right of indemnification.  All indemnities payable by Lessee pursuant to this
Schedule 17.2 shall be treated as obligations of Lessee under the Facility Lease
and shall constitute Supplemental Rent under the Facility Lease.

ARTICLE 6
CONTEST PROVISIONS

6.1

Notice.  If Lessor receives a formal written notice of a claim or, if at the
conclusion of an audit by the Internal Revenue Service or other Governmental
Authority, there is a proposed adjustment in any item of income, deduction or
credit of Lessor, or Lessor receives notice from a Unit 1 Owner that if is
seeking indemnity under the Unit 1 Owner tax indemnity in each case, which if
agreed to or accepted by Lessor would result in a Tax for which Lessor would
seek indemnification from Lessee pursuant to this Schedule 17.2, then Lessor
shall, (a) within 15 days prior to the date on which Lessor is required to act
or (b) promptly after the conclusion of an audit, notify Lessee thereof in
writing (“Adjustment Notice”), provided that the failure to so notify the Lessee
or provide such materials to the Lessee shall not relieve the Lessee of its
indemnity obligations except to the extent that such failure materially and
adversely affects the Lessee’s ability to conduct a contest in any material
respect.  Lessor agrees that upon receipt of a notice from a Unit 1 Owner that
it is seeking an indemnity under the Unit 1 Owner tax indemnity, it will notify
such Unit 1 Owner, in writing, that it has assigned all of its rights under the
Unit 1 Owner tax indemnity to Lessee with respect to such claim.

6.2

Contest Provisions.  If requested by Lessee within 30 days after receipt of the
Adjustment Notice, Lessor shall in good faith contest or (if desired by Lessor)
permit Lessee to contest the validity, applicability, and amount of any proposed
adjustment that would give rise to a Tax or Inclusion Event by (a) not making
payment thereof for at least 30 days after providing the Adjustment Notice,
unless otherwise required by applicable law or regulations, (b) not paying same
except under protest, if protest is necessary and proper, or (c) if payment is
made, using reasonable efforts to obtain a refund thereof in appropriate
administrative and judicial proceedings; provided, that (aa) in the case of an
income tax contest, as a condition to the commencement of such contest, Lessor
shall have received a written opinion of its independent tax counsel selected by
Lessor and reasonably acceptable to Lessee to the effect that there is a
Reasonable Basis for contesting such proposed adjustment, (bb) Lessor shall not
be required to contest such proposed adjustment if the aggregate amount of the
indemnity, on a before-tax basis, together with the amounts payable with respect
to any future related claim, would be less than $25,000 in the case of an
administrative contest or less than $50,000 in the case of a judicial contest,
(cc) Lessee shall have agreed in writing to pay to Lessor, on demand, all
reasonable out-of-pocket costs and expenses which Lessor incurs in connection
with and reasonably allocable to contesting such adjustment, including all
reasonable legal, accountants’, and investigatory fees and disbursements; (dd) a
Lessee Event of Default shall not have occurred and be continuing (provided
however, that if a Lessee Event of Default other than as a result of a payment
default or bankruptcy shall exist, the foregoing restriction shall not apply if
Lessee posts a bond to











secure payment of amounts that will fall due in the event of an adverse
resolution of the controversy), (ee) Lessor has determined, in good faith, that
the contest will not result in a material risk of the loss or forfeiture of the
Leased Facility (unless Lessee has provided to Lessor a bond or other sufficient
protection against such risk of loss or forfeiture reasonably satisfactory to
Lessor) or the imposition of criminal penalties, and (ff) Lessee shall have
acknowledged, in writing, that the contest is with respect to a liability that
is Lessee’s responsibility under this Schedule 17.2, provided however that such
acknowledgement is not required other than to the extent the basis for the IRS’s
claim is or becomes reasonably clear.

If requested by Lessee in writing, Lessor will appeal (or, if desired by Lessor,
permit Lessee to appeal) any adverse judicial determination, provided, that
Lessor shall receive an opinion of its independent tax counsel selected by
Lessor and reasonably acceptable to Lessee to the effect that there is
substantial authority under ABA Standards and within the meaning of Section 6662
of the Code for a favorable result as a result of such appeal.  Lessor shall not
be required to appeal any adverse judicial determination to the United States
Supreme Court.

6.3

Compromise or Settlement.  Lessor shall have the right to settle or compromise a
contest or a claim by a Unit 1 Owner if Lessor has provided Lessee with a
reasonable opportunity to review a copy of that portion of the settlement or
compromise proposal which relates to the claim for which Lessor is seeking
indemnification hereunder; provided, that if (a) Lessor fails to provide Lessee
such a reasonable opportunity to review such portion of such proposal, or (b)
after such reasonable opportunity to review such proposal Lessee in writing
reasonably withholds its consent to all or part of such settlement or compromise
proposal, then Lessee shall not be obligated to indemnify Lessor hereunder to
the extent of the amount attributable to the Tax or Inclusion to which such
settlement or compromise relates as to which Lessee has reasonably withheld its
consent, or with respect to any other Inclusion or Tax for which a successful
contest is foreclosed because of such settlement or compromise as to which
Lessee has reasonably withheld its consent.

6.4

Refunds.  If Lessor receives a refund of all or any part of any amount paid with
respect to a Tax for which Lessee has indemnified Lessor pursuant to Section
2.1, Section 3.3 or Section 4.1 hereof (or if an amount which otherwise would
have been a refund was used to offset another liability of Lessor (an “Applied
Amount”)), then Lessor shall pay to Lessee an amount equal to the sum of the
amount of such refund (or Amount), plus any interest received on such refund (or
that would have been received if such Applied Amount had been refunded to
Lessor) attributable to any taxes paid by Lessee to or for Lessor net of any
taxes incurred on such refund or Applied Amount (plus any tax benefit received
or that would have been received by a Lessor on account of such payment, as
determined under Section 5.2).  If Lessor receives an award of attorneys’ fees
in a contest for which Lessee has paid an allocable portion of the contest
expenses, Lessor shall pay to Lessee the same proportion of the amount of such
award as the amount of Lessor’s attorneys’ fees paid or reimbursed by Lessee
bears to the total amount of attorneys’ fees actually incurred by Lessor in
conducting such contest, up to the amount of attorneys’ fees paid or borne by
Lessee in connection with such contest.  Lessor shall not be obligated to make
any payment to Lessee under this Section 6.4 while a Lessee Event of Default
exists.  Any subsequent disallowance or loss of such refund (as a result of a
redetermination of the claim giving rise to such payment by Lessor to Lessee by
any taxing authority or as a result











of a judicial proceeding with respect to such claim) shall be treated as a loss
subject to indemnification under this Agreement without regard to Section 2.2
(other than Section 2.2(c) or (e)) or Section 3.4 (other than Section 3.4(e)).

6.5

Failure to Contest.  Notwithstanding anything to the contrary contained in this
Article 6 and subject to the exclusion contained in Section 2.2(i), Section
3.4(i) and Section 4.2(c), Lessor may at any time decline to take any further
action with respect to a proposed adjustment by notifying Lessee in writing that
it has waived its right to any indemnity payment that would otherwise be payable
by Lessee pursuant to this Schedule 17.2 in respect of such adjustment and with
respect to any other amount for which a successful contest is foreclosed because
of such failure to contest (if such failure adversely affects a contest in any
material respect) or to permit a contest.  If Lessor fails to contest or to
permit a contest hereunder, Lessor will not be required to pay over to Lessee
any amount representing tax benefits which result from an Inclusion as to which
Lessor has been deemed to have waived its right to any indemnity payment
hereunder.

ARTICLE 7
RECOMPUTATIONS

7.1

Termination Value Recomputation.  If Lessor suffers an Inclusion, Termination
Values associated with the Leased Facility or with the portion thereof to which
such Inclusion relates shall thereupon, without further act of the parties
hereto or to the other Lease Documents, be adjusted upward or downward, if and
to the extent necessary to reflect such Inclusion (such adjustments to be in
accordance with the methodology and assumptions (including the tax assumptions
set forth in Section 3.1) as were employed in originally calculating Termination
Values, varying such assumptions to take into account the circumstances giving
rise to such Inclusion (and any previous Inclusion) and any net tax detriments
to Lessor arising as a result thereof).  If any adjustment to Termination Values
is required as a result of an Inclusion that has occurred, Lessor shall provide
Lessee a statement setting forth the revised Termination Values as determined by
Lessor.  Such statement shall describe in reasonable detail the basis for
computing such new values.  If no adjustment to Termination Values is required
as a result of an Inclusion that has occurred, and if requested in writing by
Lessee, Lessor shall provide Lessee with a statement that no such adjustment has
been made.  If requested by Lessee, such statement shall be verified in
accordance with the same procedures as are provided in Section 7.2 for the
verification of amounts payable pursuant to this Schedule 17.2, and such
verification shall bind Lessor and Lessee.

7.2

Verification of Calculations.  At Lessee’s request, the accuracy of any
calculation of amount(s) payable pursuant to this Schedule 17.2 shall be
verified by independent public accountants selected by Lessor and reasonably
satisfactory to Lessee, and such verification shall bind Lessor and Lessee.  In
order, and to the extent necessary, to enable such independent accountants to
verify such amounts, Lessor shall provide to such independent accountants (for
their confidential use and not to be disclosed to Lessee or any other person)
all information reasonably necessary for such verification, including any
computer program, related files, or reports used by Lessor in originally
calculating Basic Rent, Termination Values or other Taxes.  Verification shall
be at the expense of Lessee, unless, as the result of such verification, the











Lessor’s calculation of the applicable amount payable is adjusted by 3% or more
(or, in the case of an adjustment of the Basic Rent, the net present value of
the Rent as calculated by Lessor is adjusted by more than five basis points) in
favor of Lessee, in which case the expense shall be borne by Lessor.











SCHEDULE 22.7

TO THE FACILITY LEASE

The Effect of Rating Agency Downgrades Subsequent to a Transfer
under the Facility Lease

Rating Downgrade

Within 90 days following the consummation of a Transfer under the terms of
Section 22.7(c) from the Lessor to an Acceptable Assignee (other than an
Affiliate), if Madison Gas and Electric (“MGE”) has not subleased all or any
portion of the Leased Facility under the terms of Section 22.7(f) and if either
of the Rating Agencies downgrade the lowest rated credit rating of MGE and
expressly state that the reason for the downgrade was the Transfer, then in
MGE’s next base rate case proceeding the revenue requirement for any short-term
or future new issue long-term debt will be assumed, for ratemaking purposes, to
have interest rates priced at the rating prior to the downgrade.

If, for any other reason whatsoever, MGE’s lowest rated credit rating is
subsequently further downgraded by one or both Rating Agencies, then the ratings
being assumed for ratemaking purposes for any short-term or future new issue
long-term debt will likewise be reduced by the same number of rating gradations.

In the next base rate case proceeding after the earlier of (i) the credit rating
being returned to the level it was at prior to the downgrade, or (ii) the
termination of the Facility Lease, or (iii) a sublease by MGE of all or any
portion of the Leased Facility under the terms of Section 22.7(f), the interest
rates applicable to short-term and future new issue long-term debt will not be
subject to any ratings downgrade adjustment.  However, any outstanding long-term
debt previously deemed to be subject to a ratings downgrade adjustment in a base
rate case proceeding will continue to be subject to adjustment in subsequent
base rate case proceedings in accordance with this provision.

An example:

Suppose MGE’s lowest rated credit rating per Moody’s Investor Services is Aa3
and per Standard & Poor’s is A.  Lessor has transferred it interests to an
Acceptable Assignee that is not an Affiliate.  MGE has not subleased any portion
of the Leased Facility.  Specifically as a result of the transfer, and within 90
days, Moody’s announces a one-notch downgrade from Aa3 to A1 and S&P announces a
one-notch downgrade from A to A-.  For ratemaking purposes, any short-term or
future new issue long-term debt would be assumed to have interest rates
commensurate with the prior Aa3 (Moody’s) and A (S&P) ratings.  A year after
that rate case proceeding, however, both Moody’s and S&P announce four-notch
downgrades from A1 to Baa2 (Moody’s) and from A- to BBB- (S&P).  Now, for
ratemaking purposes, in the subsequent base rate case proceeding the assumed
rates based on credit ratings of Aa3 and A would not remain based at Aa3 and A,
nor would they be based on the ratings downgraded to Baa2 and BBB-.  Instead,
the credit ratings used to determine the assumed rates would likewise be reduced
four notches from Aa3 to Baa1 (Moody’s) and from A to BBB (S&P).











Equity Infusion to Prevent a Ratings Downgrade

In some circumstances the Rating Agencies may be willing to disclose, in
advance, the potential for MGE’s lowest rated credit rating to be downgraded as
a direct result of a Transfer.  Further, the Rating Agencies may be willing to
support retention of the current credit rating based on some pre-determined
equity contribution.  In the event that, within 90 days of the Transfer, (i) the
Rating Agencies will provide written documentation of the circumstances and
recommendations including their determination that a specific potential
downgrade is the direct result of the Transfer, (ii) MGE has an opportunity to
prevent a credit rating downgrade with an equity infusion, (iii) MGE actually
issues equity to prevent the credit rating downgrade, and (iv) neither of the
Rating Agencies issues a credit rating downgrade as a result of the equity
infusion, then in MGE’s next base rate case proceeding an adjustment will be
made to the weighted average cost of capital calculation to hold MGE’s
ratepayers harmless from the effects of the equity contribution.  Specifically,
the weighted average cost of capital assumed for ratemaking purposes would be
calculated as though the credit rating was never changed and the additional
equity contribution was never made.

If, for any reason whatsoever, MGE’s lowest rated credit rating is subsequently
downgraded by one or both Rating Agencies, then the ratings being assumed for
ratemaking purposes for any short-term or future new issue long-term debt will
likewise be reduced by the same number of rating gradations.

This provision will end at the next base rate case proceeding after the earlier
of (i) the credit rating being increased by either of the Rating Agencies, or
(ii) the termination of the Facility Lease, or (iii) a sublease by MGE of all or
any portion of the Leased Facility under the terms of Section 22.7(f).











EXHIBIT A

TO THE FACILITY LEASE

DESCRIPTION OF THE FACILITY

The Facility shall consist of “Unit 1,” an approximately 615 MW net nominal
supercritical pulverized coal electrical generating unit and related facilities
as more fully described in the ERGS Facility Lease.  The Facility shall include
the “New Common Facilities” described below:

(1)

circulating water system (e.g. water intake structured and central distribution
system, pumps);

(2)

fuel delivery and handling systems (e.g. railroad infrastructure, central coal
unloading, central storage, and central conveying systems);

(3)

Unit 1/Unit 2 common operating systems (e.g. control room, administration
building, limestone/gypsum delivery, storage and handling systems); and

(4)

balance of Land common systems (e.g. roads, training/visitors center, security).

The Leased Facility consists of the Lessor’s undivided interest in the Facility
from time to time, as provided in Schedule 5.4 with respect to the New Common
Facilities.











EXHIBIT B

TO THE FACILITY LEASE

FORM OF GUARANTY

This GUARANTY (“Guaranty”) is dated as of [_____], 2004, by MGE ENERGY, INC., a
Wisconsin corporation (“Guarantor”), on behalf of MGE POWER ELM ROAD, LLC, a
Wisconsin limited liability company (“Lessor”), for the benefit of MADISON GAS
AND ELECTRIC COMPANY, a Wisconsin corporation (“Lessee”).  All capitalized terms
used but not defined in this Guaranty shall have the meanings given to such
terms in the Facility Lease Agreement, dated as of [______], 2004, between
Lessor and Lessee relating to the Elm Road Generating Facility (the “Facility
Lease”).  Each of Lessee and Guarantor is sometimes herein referred to as a
“Party” and Lessee and Guarantor are sometimes herein referred to collectively
as the “Parties.”

WITNESSETH:

WHEREAS, Guarantor is the Parent of Lessor;

WHEREAS, Lessor intends to acquire an undivided interest in an “electric
generating facility,” as that term is defined in Section 196.52(9), Wis. Stats.,
consisting of an approximately 615 MW net nominal supercritical pulverized coal
electric generating facility and related facilities in Milwaukee and Racine
Counties, Wisconsin;

WHEREAS, pursuant to the Facility Lease, Lessor is obligated to provide a
guarantee of certain obligations of Lessor under the Lease;

WHEREAS, Guarantor is providing this Guaranty to Lessee for the purpose of
fulfilling Lessor’s obligations under the Facility Lease.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged the Parties hereto agree as follows:

ARTICLE 1
GUARANTY

1.1

Guaranty.  Guarantor hereby irrevocably guarantees to Lessee (as primary obligor
and not merely as surety) the full and prompt payment when due and the
performance of the payment obligations of Lessor pursuant to and in accordance
with Section 2.3 and Section 3.2 of the Facility Lease (collectively, the
“Guaranteed Obligations”); up to, but not in excess of, One Million Six Hundred
Sixty-Six Thousand Six Hundred and Sixty-Seven Dollars.  Guarantor hereby
further agrees that if Lessor shall fail to pay when due any of the Guaranteed
Obligations, Guarantor will promptly pay the same, without any demand or notice
whatsoever, and in the case of any extension of time of payment or renewal of
any of the Guaranteed Obligations, the same











will be promptly paid in full when due in accordance with the terms of such
extension or renewal.  This Guaranty is a guaranty of payment and not of
collection.

1.2

Obligations Unconditional.  The obligations of Guarantor under Section 1.1 are
absolute and unconditional, irrespective of any lack of value, genuineness,
validity, regularity or enforceability of the Facility Lease, and irrespective
of any lack of value, genuineness, validity, regularity or enforceability of any
other instrument executed and delivered in connection with the Facility Lease,
or any substitution, release or exchange of any other guarantee of or security
for any of the Guaranteed Obligations, and, to the fullest extent permitted by
applicable Law, irrespective of any other circumstance whatsoever which might
otherwise constitute a legal or equitable discharge or defense of a surety or
guarantor, it being the intent of this Section 1.2 that the obligations of
Guarantor under Section 1.1 shall be absolute and unconditional under any and
all circumstances.  Without limiting the generality of the foregoing, it is
agreed that the occurrence of any one or more of the following shall not affect
the liability of Guarantor hereunder:

(a)

at any time or from time to time, without notice to Guarantor, the time for any
performance of or compliance with any of the Guaranteed Obligations shall be
extended, or such performance or compliance shall be waived;

(b)

any of the acts provided for in the Facility Lease shall be performed or fail to
be performed;

(c)

any of the Guaranteed Obligations shall be modified, supplemented or amended in
any respect or any right under the Facility Lease shall be waived or any other
guarantee of any of the Guaranteed Obligations or any security therefor shall be
released or exchanged in whole or in part or otherwise dealt with;

(d)

any bankruptcy, insolvency, reorganization, arrangement, readjustment,
liquidation or similar proceeding with respect to Lessor or any of the
properties of Lessor, or any action taken by any trustee or receiver or by any
court in any such proceeding;

(e)

any lack of genuineness, authorization, legality, validity or enforceability, in
whole or in part, of this Guaranty or the Facility Lease or any term or
provision hereof or thereof for any reason, or the disaffirmance or rejection or
purported disaffirmance or purported rejection hereof or thereof in any
insolvency, bankruptcy or reorganization proceeding relating to Guarantor,
Lessor or otherwise;

(f)

whether Lessee shall have taken or failed to have taken any steps to collect or
enforce any obligation or liability from Lessor or shall have taken any actions
to mitigate its damages

(g)

whether Lessee shall have taken or failed to have taken any steps to collect or
enforce any guaranty of or to proceed against any security for any Guaranteed
Obligation;

(h)

any applicable laws now or hereafter in effect which might in any manner affect
any of the provisions of this Guaranty or the Facility Lease, or any of the
rights, powers or











remedies hereunder or thereunder of Lessee, or which might cause or permit to be
invoked any alteration in the time, amount or manner of payment or performance
of any of Guarantor’s or its wholly-owned subsidiary’s obligations and
liabilities hereunder or thereunder;

(i)

any merger or consolidation of Lessor or Guarantor into or with any other person
or any sale, lease, or transfer of all or any of the assets of Lessor or
Guarantor to any other Person; or

(j)

any failure on the part of Guarantor or Lessor to comply with the requirements
of law, regulation or order of any Governmental Authority.

1.3

Reinstatement.

  The obligations under this Article 1 shall be automatically reinstated if and
to the extent that for any reason any payment by Lessor or on behalf of Lessor
(by Guarantor or any other Person) is rescinded or must be otherwise restored by
any holder of any of the Guaranteed Obligations, whether as a preferential or
fraudulent transfer under the Bankruptcy Code, or any applicable state
insolvency law, or any other similar Laws now or hereafter in effect or
otherwise and Guarantor agrees that it will indemnify Lessee on demand for all
reasonable costs and expenses (including reasonable fees of counsel) incurred by
Lessee in connection with such rescission or restoration.

1.4

Subrogation.  Any subrogation rights of Guarantor arising by reason of any
payments made under this Guaranty shall be subordinate to the performance in
full by Lessor of all obligations under the Facility Lease, including, without
limitation, payment in full of all amounts which may be owing by Lessor to
Lessee thereunder.

1.5

Remedies.  Guarantor agrees that, as between Guarantor and Lessee, the
obligations of Lessor under the Facility Lease are due and payable as provided
in the Elm Road I Facility Lease for purposes of Section 1.1 notwithstanding any
stay, injunction or other prohibition preventing a declaration of payment as
against Lessor.  Guarantor also agrees that, in the event that such a
declaration is issued, or such obligations become automatically due and payable,
such obligations (whether or not due and payable by Lessor) shall forthwith
become due and payable by Guarantor for purposes of Section 1.1.

1.6

Continuing Guarantee.  The guarantee in this Article 1 is a continuing guarantee
and shall apply to all Guaranteed Obligations whenever arising.

1.7

Waiver of Demands, Notices, etc.  Guarantor hereby unconditionally and
irrevocably waives, to the extent permitted by applicable Law, (i) notice of any
of the matters referred to in this Article 1; (ii) all notices which may be
required by statute, rule or law or otherwise, now or hereafter in effect, to
preserve any rights against Guarantor hereunder, including, without limitation,
any demand, proof or notice of non-payment of the Guaranteed Obligations; (iii)
acceptance of this Guaranty, demand, protest, presentment, notice of default or
dishonor and any requirement of diligence; (iv) any requirement to exhaust any
remedies or to mitigate any damages resulting from a default by Lessor under the
Facility Lease; (v) any requirement that Lessee protect, secure, perfect or
insure any security interest in or any lien on any property subject thereto or
exhaust any right or take any action against Lessor, Guarantor,











any guarantor of the Guaranteed Obligations or any other person or any
collateral or security or to any balance of any deposit accounts or credit on
the books of Lessee in favor of Lessor, Guarantor or any other person; and (vi)
any other circumstance whatsoever which might otherwise constitute a legal or
equitable discharge, release or defense of a guarantor or surety, or which might
otherwise limit recourse against Guarantor.  

1.8

Severability.  Guarantor hereby further agrees that Lessee may pursue its rights
and remedies under this Guaranty and shall be entitled to payment of the full
amount owing hereunder notwithstanding any other guarantee of or security, in
favor of Lessee or any lack of validity or enforceability thereof, or any
failure to perfect or to exercise any right, remedy, power or privilege with
respect to such security, if any, or any payment received thereunder.

1.9

Limitation.  Guarantor’s obligations with respect to the Guaranteed Obligations
shall be no more or any less than those required of Lessor under the Facility
Lease except that Guarantor shall be entitled to a good faith defense that the
Guaranteed Obligations of Lessor have been indefeasibly paid by Lessor.

ARTICLE 2
REPRESENTATIONS AND WARRANTIES

Guarantor represents and warrants to Lessee that:

2.1

Due Organization, Etc.  It: (i) is duly formed, validly existing and in good
standing under the Laws of the State of Wisconsin, (ii) has all requisite power
and all material Government Approvals necessary to own its assets and carry on
its business as now being or as proposed to be conducted; and (iii) is duly
qualified to do business in all jurisdictions in which the nature of the
business conducted by it or proposed to be conducted by it makes such
qualification necessary.

2.2

Due Authorization.  It has all necessary corporate power and authority to
execute, deliver and perform its obligations under this Guaranty, and the
execution, delivery and performance by it of this Guaranty have been duly
authorized by all necessary corporate action on its part.

2.3

Non-Contravention.  The execution, delivery and performance by it of this
Guaranty do not and shall not:

(i)

violate its Organic Documents;

(ii)

violate any Law or Government Approval applicable to it or its property or to
the Leased Facility;

(iii)

result in a breach of or constitute a default of this Guaranty or any other
material agreement to which it is a party; or

(iv)

result in, or require the creation or imposition of, any Lien (other than a
Permitted Encumbrance) on any of its properties.











2.4

Enforceability, Etc.  This Guaranty has been duly authorized and duly and
validly executed and delivered by it and constitutes its legal, valid and
binding obligation enforceable against it in accordance with its terms, except
as the same may be limited by bankruptcy, insolvency or other similar Laws
affecting creditors’ rights generally and by general principles of equity.

2.5

Litigation.  There is no action, suit or proceeding at law or in equity or by or
before any Governmental Authority now pending or, to its knowledge, threatened
against or affecting it or any of its properties, rights or assets which could
reasonably be expected to have a material adverse effect on its ability to
perform its obligations under this Guaranty or the validity or enforceability of
this Guaranty.

2.6

Government Approvals.  All Government Approvals necessary under any applicable
Law in connection with the due execution and delivery of, and performance by it
of its obligations and the exercise of its rights under, this Guaranty have been
duly obtained or made and are in full force and effect, are final and not
subject to appeal or renewal, are held in its name and are free from conditions
or requirements (i) compliance with which could reasonably be expected to have a
material adverse effect on its ability to perform its obligations under this
Guaranty or (ii) which it does not reasonably expect to be able to satisfy.

2.7

Investment Grade.  As of date of this Guaranty, Guarantor’s primary subsidiary’s
senior unsecured long-term debt is rated at least Investment Grade.

ARTICLE 3
MISCELLANEOUS

3.1

Applicable Law.  THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS GUARANTY
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF WISCONSIN.

3.2

Jury Trial.  EACH OF THE PARTIES WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW
ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND
ANY RIGHTS UNDER THIS GUARANTY OR UNDER ANY AMENDMENT, INSTRUMENT, DOCUMENT OR
AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION
HEREWITH OR ARISING FROM ANY RELATIONSHIP EXISTING IN CONNECTION WITH THIS
GUARANTY AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A
COURT AND NOT BEFORE A JURY.

3.3

Notices.  Unless otherwise expressly specified or permitted by the terms hereof,
all communications and notices provided for herein to a Party shall be in
writing or shall be produced by a telecommunications device capable of creating
a written record, and any such notice shall become effective (a) upon personal
delivery thereof, including by overnight mail or next Business Day or courier
service, (b) in the case of notice by United States mail, certified or
registered, postage prepaid, return receipt requested, upon receipt thereof, or
(c) in the case of notice by such a telecommunications device, upon transmission
thereof, provided such transmission is promptly confirmed by either of the
methods set forth in clause (a) or (b) above, in each case addressed as provided
below, or to such other address as any Party may designate by written notice to
the other Party.

(a) if to Guarantor:

MGE Energy, Inc.
P.O. Box 1231
Madison, WI  53701-1231
Telephone:  608-252-7075
Facsimile:  608-252-7098
Attn:  Chief Financial Officer

(b) if to Lessor:

MGE Power Elm Road, LLC
P.O. Box 1231
Madison, WI  53701-1231
Telephone:  608-252-7149
Facsimile:  608-252-4794
Attn:  Manager

(c) if to Lessee:

Madison Gas and Electric Company
PO Box 1231
Madison, WI  53701-1231
Telephone:  608-252-7075
Facsimile:  608-252-7098
Attn:  Chief Financial Officer

3.4

Counterparts.  This Guaranty may be executed in one or more counterparts and all
such counterparts taken together shall constitute one of the same instrument.

3.5

Severability.  Whenever possible, each provision of this Guaranty shall be
interpreted in such manner as to be effective and valid under applicable Law;
but if any provision of this Guaranty shall be prohibited by or deemed invalid
under any applicable Law, such provision shall be ineffective to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.

3.6

Successors and Assigns; Grant of Security Interest.  This Guaranty shall be
binding upon the Parties and their respective successors and permitted assigns
and each subsequent holder of the Guaranteed Obligations; provided, however,
that Guarantor shall not be permitted to assign all or any part of its rights,
benefits, advantages, titles or interest hereunder without the prior written
consent of Lessee.

3.7

Third-Party Beneficiaries.  Except as expressly provided herein, none of the
provisions of this Guaranty are intended for the benefit of any Person except
the Parties, their respective successors and permitted assigns.

3.8

Entire Agreement.  This Guaranty and the Facility Lease state the rights of the
Parties with respect to the leasing of the Leased Facility, guarantee thereof
and the other transactions contemplated by this Guaranty and the Facility Lease
and supersede all prior agreements, oral or written, with respect to the subject
matter hereof.

3.9

Headings.  Section headings used in this Guaranty are for convenience of
reference only and shall not affect the construction of this Guaranty.

3.10

No Joint Venture.  Any intention to create a joint venture or partnership
relation between Guarantor and Lessee is hereby expressly disclaimed.

3.11

Amendments and Waivers.  No term, covenant, agreement or condition of this
Guaranty may be terminated, amended or compliance therewith waived (either
generally or in a particular instance, retroactively or prospectively) except by
an instrument or instruments in writing executed by both Parties.

3.12

Survival.  Except as expressly provided herein, and except for accrued monetary
obligations, the warranties and covenants made by each Party shall not survive
the expiration or termination of this Guaranty and/or the Facility Lease in
accordance with its terms.

3.13

Termination.  This Guaranty shall terminate, and be of no further force and
effect, upon the payment, satisfaction or expiration of the Guaranteed
Obligations of Lessor in accordance with the provisions of the Facility Lease.











IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be duly executed and
delivered under seal by its respective officer thereunto duly authorized.

MGE ENERGY, INC.,

as Guarantor







By:  ______________________________________

Name:

Title:

Acknowledged and Agreed:

MADISON GAS AND ELECTRIC COMPANY,

as Lessee

By:  

______________________________________


Name:


Title:











EXHIBIT C
TO THE FACILITY LEASE

FORM OF RIGHT OF FIRST REFUSAL AGREEMENT

This RIGHT OF FIRST REFUSAL AGREEMENT, dated as of [__________], 20[__] (this
“Right of First Refusal Agreement”), is among MADISON GAS AND ELECTRIC COMPANY,
a Wisconsin corporation, as lessee (“Lessee”), MGE POWER ELM ROAD, LLC, a
Wisconsin limited liability company, as lessor (“Lessor”), MGE POWER LLC, a
Wisconsin limited liability company, as the sole member of Lessor (“Member”),
and MGE ENERGY, INC., a Wisconsin corporation, as the parent and sole member of
Member (“Parent”).  Lessee, Lessor, Member and Parent are sometimes herein
referred to individually as a “Party” and collectively as the “Parties”.

WITNESSETH:

WHEREAS, Member is the sole member of Lessor and owns 100% of the membership
interests in Lessor;

WHEREAS, Parent is the sole member of Member and owns 100% of the membership
interest in Member;

WHEREAS, Elm Road Generating Station Supercritical, LLC is expected to cause to
be developed, designed, engineered, procured, permitted, constructed and
commissioned an approximately 615 MW net nominal supercritical pulverized coal
electric generating facility and a correlative undivided ownership interest in
certain new common facilities (collectively, the “Facility”) to be constructed
on land owned by Wisconsin Electric Power Company in Oak Creek Wisconsin;

WHEREAS, Lessor has an option to acquire an undivided ownership interest in the
Facility;

WHEREAS, upon exercise of the option, Lessor will lease to Lessee a portion of
the Facility (the “Leased Facility”) pursuant to the terms and conditions of
that certain Facility Lease Agreement executed between Lessor and Lessee, dated
as of the date hereof (the “Facility Lease”) (all capitalized terms used but not
defined in these herein shall have the meanings given to such terms in Schedule
1.1 of the Facility Lease );

WHEREAS, the Facility Lease contemplates that the Parties will enter into this
Right of First Refusal Agreement pursuant to which Member will grant Lessee a
right of first refusal with respect to any sale, disposition or other transfer,
other than a pledge to secure financing for the Leased Facility or any sale
following foreclosure thereunder (“Transfer”), by Member of greater than 50%
interest in Lessor and by Parent of greater than 50% interest in Member,
respectively (in each case, the “Controlling Interest”) to a Person in certain
circumstances; and

WHEREAS, the Parties wish to set forth the terms and conditions of such right of
first refusal;

NOW, THEREFORE, in consideration of the foregoing premises, the mutual
agreements herein contained, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:

ARTICLE 1
TRANSFER RESTRICTIONS

1.1

Transfer Restrictions Applicable to Member.

(a)

Except as otherwise permitted in Section 1.5, the Member may not Transfer its
Controlling Interest in and to Lessor to any Person until after the seventh
anniversary of the Commercial Operation Date.  Thereafter, the Member may not
Transfer its Controlling Interest except to an Acceptable Assignee or an
Affiliate.  

(b)

The Organic Documents of the Acceptable Assignee shall require the favorable
vote of one independent director or independent member, as the case may be, only
in respect of taking any of the following voluntary actions in anticipation of
insolvency or bankruptcy:

(i)

applying for or consenting to the appointment of a receiver, trustee or
liquidator of it or of all or a substantial part of its assets;

(ii)

filing a voluntary petition in bankruptcy, or admitting in writing its inability
to pay it debts as they come due;

(iii)

making a general assignment for the benefit of its creditors;

(iv)

filing a petition or an answer seeking reorganization or arrangement with its
creditors or taking advantage of any insolvency Law;

(v)

filing an answer admitting the material allegations of, or consenting to, or
defaulting in answering, a petition filed against it in any bankruptcy,
reorganization or insolvency proceedings; or

(vi)

agreeing to be the subject of an order, judgment or decree entered by any court
of competent jurisdiction, approving a petition seeking reorganization of it or
appointing a receiver, trustee or liquidator of it or of all or a substantial
part of its assets; and

such Acceptable Assignee’s Organic Documents shall not permit the Acceptable
Assignee to amend same if such amendment could reasonably be expected to have a
material adverse effect on its ability to perform its obligations under this
Right of First Refusal and the other Lease Documents to which it is a party or
the validity or enforceability of such Lease Documents.

(c)

Prior to any Transfer to an Acceptable Assignee, the PSCW shall determine that
the transferee meets the requirements of an Acceptable Assignee.

1.2

Transfer Restrictions Applicable to Parent.  

(a)

Except as otherwise permitted in Section 1.5, Parent may not Transfer its
Controlling Interest in and to Member to any Person until after the seventh
anniversary of the date of Commercial Operation of Unit 1.  Thereafter, the
Parent may not Transfer its Controlling Interest except to an Acceptable
Assignee or an Affiliate.  

(b)

The Organic Documents of the Acceptable Assignee shall require the favorable
vote of one independent director or independent member, as the case may be, only
in respect of taking any of the following voluntary actions in anticipation of
insolvency or bankruptcy:

(i)

applying for or consenting to the appointment of a receiver, trustee or
liquidator of it or of all or a substantial part of its assets;

(ii)

filing a voluntary petition in bankruptcy, or admitting in writing its inability
to pay it debts as they come due;

(iii)

making a general assignment for the benefit of its creditors;

(iv)

filing a petition or an answer seeking reorganization or arrangement with its
creditors or taking advantage of any insolvency Law;

(v)

filing an answer admitting the material allegations of, or consenting to, or
defaulting in answering, a petition filed against it in any bankruptcy,
reorganization or insolvency proceedings; or

(vi)

agreeing to be the subject of an order, judgment or decree entered by any court
of competent jurisdiction, approving a petition seeking reorganization of it or
appointing a receiver, trustee or liquidator of it or of all or a substantial
part of its assets; and

such Acceptable Assignee’s constituent documents do not permit the Acceptable
Assignee to amend its constituent documents if such amendment could reasonably
be expected to have a material adverse effect on its ability to perform its
obligations under this Right of First Refusal and the other Lease Documents to
which it is a party or the validity or enforceability of such Lease Documents.

(c)

Prior to any Transfer to an Acceptable Assignee, the PSCW shall determine that
the transferee meets the requirements of an Acceptable Assignee.

1.3

Assumption of Obligations.  It shall be a condition precedent to any Transfer by
Member or Parent that the transferee enter into an assignment and assumption
agreement, in form and substance reasonably satisfactory to the Parties,
pursuant to which such transferee shall assume and Member or Parent, as the case
may be, shall assign all or a proportionate share, as the case may be, of its
rights, obligations, benefits, advantages, titles and interests in this Right of
First Refusal Agreement.  Upon such Transfer, the Facility Lease and each Lease
Document that is in effect shall continue in full force and effect.  

1.4

Adverse Tax Consequences.  Notwithstanding anything to the contrary contained
herein, if, as a result of the existence and/or exercise of the Right of First
Refusal, Parent, or if Member ceases to be an entity disregarded from its owner
for federal income tax purposes, Member, is not treated as the owner of the
Leased Facility for federal income tax purposes, Lessee will indemnify such
Parent or Member, as applicable, on an after-tax basis for any adverse tax
consequences resulting therefrom.

1.5

Permissible Transfers.

(a)

By Member.  Notwithstanding any provision to the contrary contained herein or in
the Facility Lease, Member may (without the consent of Lessee) Transfer: (i)
less than 50% percent of its interest in Lessor to any Person; (ii) any of its
interest in Lessor to an Affiliate of Member; (iii) any of its interest in
Lessor in connection with a public offering or sale of any such interest; and
(iv) any of its interest in Lessor to an Affiliate of Parent or to the
shareholders of Parent or the shareholders of an Affiliate of Parent in
connection with a spin-off.

(b)

By Parent.   Notwithstanding any provision to the contrary contained herein or
in the Facility Lease, Parent may (without the consent of Lessee) Transfer: (i)
less than 50% percent of its interest in Member to any Person; (ii) any of its
interest in Member to an Affiliate of Parent; (iii) any of its interest in
Member in connection with a public offering or sale of any such interest; and
(iv) any of its interest in Member to an Affiliate of Parent or to the
shareholders of Parent or the shareholders of an Affiliate of Parent in
connection with a spin-off.

ARTICLE 2
RIGHT OF FIRST REFUSAL

2.1

From Member to Lessee.  No less than 120 days prior to a Transfer by Member of a
Controlling Interest to an Acceptable Assignee (other than pursuant to Section
1.5 hereof), Member shall provide to Lessee, with a copy to Lessor, a written
notice of the proposed Transfer, including the terms and conditions of the
proposed Transfer and the name of the Acceptable Assignee.  Lessee shall have 60
days from receipt of such notice to notify Member in writing of its election to
purchase the Controlling Interest on the same terms and conditions as the
proposed Transfer (the “Right of First Refusal”); provided, however, that if
Lessee fails to notify Member, with a copy to Lessor, of its election to
exercise the Right of First Refusal within such 60-day period, Lessee shall be
deemed to have waived the Right of First Refusal with respect to the sale of
such Controlling Interest.  If Lessee notifies Member of its election to
exercise its Right of First Refusal within such 60-day period, then within 30
days of delivery of such notice to Member, the Parties shall meet to negotiate
the terms and conditions of the transfer documents by which Member shall
transfer the Controlling Interest to Lessee; provided, that the terms and
conditions of the transfer documents shall be no less favorable to Member than
the terms and conditions of the proposed Transfer of the Controlling Interest by
Member to the Acceptable Assignee.  Notwithstanding anything to the contrary
contained herein, upon Lessee’s exercise of its Right of First Refusal, the
Facility Lease and each Lease Document that is in effect shall continue in full
force and effect unless agreed otherwise by the Parties.

2.2

From Parent to Lessee.  No less than 120 days prior to a Transfer by Parent of a
Controlling Interest to an Acceptable Assignee (other than pursuant to Section
1.5 hereof), Parent shall provide to Lessee, with a copy to Member and Lessor, a
written notice of the proposed Transfer, including the terms and conditions of
the proposed Transfer and the name of the Acceptable Assignee.  Lessee shall
have 60 days from receipt of such notice to notify Parent in writing of its
election to purchase the Controlling Interest on the same terms and conditions
as the proposed Transfer (the “Right of First Refusal”); provided, however, that
if Lessee fails to notify Parent, with a copy to Member and Lessor, of its
election to exercise the Right of First Refusal within such 60-day period,
Lessee shall be deemed to have waived the Right of First Refusal with respect to
the sale of such Controlling Interest.  If Lessee notifies Parent of its
election to exercise its Right of First Refusal within such 60-day period, then
within 30 days of delivery of such notice to Parent, the Parties shall meet to
negotiate the terms and conditions of the transfer documents by which Parent
shall transfer the Controlling Interest to Lessee; provided, that the terms and
conditions of the transfer documents shall be no less favorable to Parent than
the terms and conditions of the proposed Transfer of the Controlling Interest by
Parent to the Acceptable Assignee.  Notwithstanding anything to the contrary
contained herein, upon Lessee’s exercise of its Right of First Refusal, the
Facility Lease and each Lease Document that is in effect shall continue in full
force and effect unless agreed otherwise by the Parties.

ARTICLE 3
REPRESENTATIONS AND WARRANTIES

Each of Lessee, Lessor, Member and Parent represents and warrants to each other
Party, as of the date hereof as follows:

3.1

Due Organization, Etc.  It: (i) is duly formed, validly existing and in good
standing under the Laws of the State of Wisconsin; (ii) has all requisite power
and all material Government Approvals necessary to own its assets and carry on
its business as now being or as proposed to be conducted; and (iii) is duly
qualified to do business in all jurisdictions in which the nature of the
business conducted by it or proposed to be conducted by it makes such
qualification necessary.

3.2

Due Authorization.  It has all necessary corporate power and authority to
execute, deliver and perform its obligations under this Right of First Refusal
Agreement, and the execution, delivery and performance by it of this Right of
First Refusal Agreement has been duly authorized by all necessary corporate
action on its part.

3.3

Non-Contravention.  The execution, delivery and performance by it of this Right
of First Refusal Agreement does not and shall not:

(a)

violate its Organic Documents;

(b)

violate any Law or Government Approval applicable to it or its property or to
the Leased Facility;

(c)

result in a breach of or constitute a default under any agreement to which it is
a party; or

(d)

result in, or require the creation or imposition of, any Lien (other than a
Permitted Encumbrance) on any of its properties.

3.4

Enforceability, Etc.  This Right of First Refusal Agreement: (a) has been duly
authorized and duly and validly executed and delivered by it; and (b) assuming
the due authorization, execution and delivery thereof by the other Parties,
constitutes its legal, valid and binding obligation enforceable against it in
accordance with its terms, except as the same may be limited by bankruptcy,
insolvency or other similar Laws affecting creditors’ rights generally and by
general principles of equity.

3.5

Litigation.  No court order, judgment or arbitral award has been issued and is
outstanding with respect to it or any of its properties, rights or assets
(including the Leased Facility) which prohibits it from executing or delivering
this Right of First Refusal Agreement or performing in any material respect its
obligations under this Right of First Refusal Agreement.

3.6

Government Approvals.  All Government Approvals required by applicable Law to
have been obtained by it prior to the date of this representation and warranty
in connection with the due execution and delivery of, and performance by it of
its obligations and the exercise of its rights under, this Right of First
Refusal Agreement have been obtained and are in full force and effect, and are
held in its name and are free from conditions or requirements (a) compliance
with which could reasonably be expected to have a material adverse effect on its
ability to perform its obligations under this Right of First Refusal Agreement
or the validity or enforceability of this Right of First Refusal Agreement or
(b) which it does not reasonably expect to be able to satisfy.

ARTICLE 4
MISCELLANEOUS

4.1

Applicable Law.  THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS RIGHT OF
FIRST REFUSAL AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF WISCONSIN.

4.2

Jury Trial.  EACH OF THE PARTIES WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW
ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND
ANY RIGHTS UNDER THIS RIGHT OF FIRST REFUSAL AGREEMENT OR UNDER ANY AMENDMENT,
INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE
DELIVERED IN CONNECTION HEREWITH OR ARISING FROM ANY RELATIONSHIP EXISTING IN
CONNECTION WITH THIS RIGHT OF FIRST REFUSAL AGREEMENT AND AGREES THAT ANY SUCH
ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

4.3

Notices.  Unless otherwise expressly specified or permitted by the terms hereof,
all communications and notices provided for herein to a Party shall be in
writing or shall be produced by a telecommunications device capable of creating
a written record, and any such notice shall become effective (a) upon personal
delivery thereof, including, by overnight mail or next Business Day or courier
service, (b) in the case of notice by United States mail, certified or
registered, postage prepaid, return receipt requested, upon receipt thereof, or
(c) in the case of notice by such a telecommunications device, upon transmission
thereof, provided such transmission is promptly confirmed by either of the
methods set forth in clause (a) or (b) above, in each case addressed as provided
below, or to such other address as any Party may designate by written notice to
the other Parties.

If to the Lessee:

Madison Gas and Electric Company
P.O. Box 1231

Madison, WI 53701-1231

Attn: Chief Financial Officer

Tel:  608-252-7075

Fax:  608-252-7098

If to the Lessor:

MGE Power Elm Road, LLC
c/o MGE Power LLC
P.O. Box 1231
Madison, WI  53701
Attn:  Manager

Tel:  608-252-7149

Fax:  608-252-4794

If to Member:

MGE Power LLC
P.O. Box 1231
Madison, WI  53701

Attn:  Manager

Tel:  608-252-7149

Fax:  608-252-4794

If to Parent:

MGE Energy, Inc.
P.O. Box 1231
Madison, WI  53701

Attn: Chief Financial Officer

Tel:  608-252-7075

Fax:  608-252-7098

4.4

Counterparts.  This Right of First Refusal Agreement shall be executed in
several counterparts, each of which is an original but all of which together
constitute the same instrument.

4.5

Severability.  Whenever possible, each provision of this Right of First Refusal
Agreement shall be interpreted in such manner as to be effective and valid under
applicable Law; but if any provision of this Right of First Refusal Agreement
shall be prohibited by or deemed invalid under any applicable Law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Right of First Refusal Agreement.

4.6

Transfer Restrictions.  This Right of First Refusal Agreement shall be binding
upon the Parties and their respective successors and permitted assigns.  Unless
otherwise specified in this Right of First Refusal Agreement, no Party may
transfer all or any part of its rights, benefits, advantages, titles or interest
in and to this Agreement without the prior written consent of the other Parties,
and any such Transfer in contravention of this Section 4.6 shall be null and
void ab initio.

4.7

Termination.  This Right of Refusal Agreement shall automatically terminate upon
the expiration or early termination of the Facility Lease.

4.8

Third-Party Beneficiaries.  Except as expressly provided herein, none of the
provisions of this Right of First Refusal Agreement are intended for the benefit
of any Person except the Parties, their respective successors and permitted
assigns.

4.9

Entire Agreement.  This Right of First Refusal Agreement and the other Lease
Documents state the rights and obligations of the Parties with respect to
Lessee’s Right of First Refusal and other transactions contemplated hereby and
thereby and supersede all prior agreements, oral or written, with respect
thereto.

4.10

Headings.  Section headings used in this Right of First Refusal Agreement are
for convenience of reference only and shall not affect the construction of this
Agreement.

4.11

No Joint Venture.  Any intention to create a joint venture or partnership
relation among the Parties is hereby expressly disclaimed.

4.12

Amendments and Waivers.  No term, covenant, agreement or condition of this Right
of First Refusal Agreement may be terminated, amended or compliance therewith
waived (either generally or in a particular instance, retroactively or
prospectively) except by an instrument or instruments in writing executed by the
Parties.

4.13

Further Assurances.  Each Party shall promptly and duly execute and deliver such
further documents and assurances for and take such further actions reasonably
requested by another Party, all as may be reasonably necessary to carry out the
purpose of this Right of First Refusal Agreement.

[SIGNATURE PAGE FOLLOWS ON NEXT PAGE]











IN WITNESS WHEREOF, Lessee, Lessor and Member have caused this Right of First
Refusal Agreement to be duly executed and delivered under seal by their
respective officers thereunto duly authorized.

MADISON GAS AND ELECTRIC COMPANY,
 as Lessee

By:

______________________________

Name:

Title:

MGE POWER ELM ROAD, LLC,
 as Lessor

By:

______________________________

Name:

Title:

MGE POWER LLC,
 as Member

By:

______________________________

Name:

Title:

MGE ENERGY, INC.,
 as Parent

By:

______________________________

Name:

Title:











EXHIBIT D
TO THE FACILITY LEASE

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

This ASSIGNMENT AND ASSUMPTION AGREEMENT(this “Assignment and Assumption
Agreement”), dated as of [__________], 20[__] (the “Transfer Date”), is between
Madison Gas and Electric Company, a Wisconsin corporation, as lessee (“Lessee”),
and MGE Power Elm Road, LLC, a Wisconsin limited liability company, as lessor
(“Lessor”).  Lessee and Lessor are sometimes herein referred to individually as
a “Party” and collectively as the “Parties”.

WITNESSETH:

WHEREAS, Lessor and Lessee are parties to that certain Elm Road I Facility Lease
Agreement, dated as of [_________], 2004 (the “Facility Lease”) pursuant to
which Lessor will develop, design, engineer, procure, permit, construct,
commission and lease to Lessee (i) an ownership interest in an approximately 615
MW net nominal supercritical pulverized coal electric generating facility and
related facilities and (ii) an ownership interest in certain facilities to be
used in common by Unit 1, Unit 2, the Future Unit and the Existing Units to be
constructed on the site in Racine and Milwaukee counties in Wisconsin on land
owned by Lessee;

WHEREAS, pursuant to the Facility Lease: (a) in Section 2.6(b)(iv), Section
11.2(c), Section 12.3(h) and Section 15.2(a)(i)(F), Lessor has agreed to assign
and Lessee has agreed to assume certain of Lessor’s rights, benefits, titles,
interests, duties and obligations in, to and under the Project Documents to
which it is a party if Lessor sells its ownership interest in the Leased
Facility to Lessee; and (b) in Section 2.6(c)(iv), Section 13.1(b)(x) and
Section 15.2(a)(vii), Lessee has agreed to assign and Lessor has agreed to
assume certain of Lessee’s rights, benefits, titles, interests, duties and
obligations in, to and under the Project Documents to which it is a party if the
Facility Lease terminates and Lessor retains the Leased Facility; and

WHEREAS, the Parties wish to set forth the terms and conditions by which
[Lessor/Lessee] (“Assignor”) shall assign and [Lessee/Lessor] (“Assignee”) shall
assume all of Assignor’s rights, benefits, titles, duties and obligations in, to
and under the Project Documents to which Assignor is a party.

NOW, THEREFORE, in consideration of the foregoing premises, the mutual
agreements herein contained, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:

ARTICLE 1:  DEFINITIONS

Capitalized terms used but not defined herein shall have the meanings set forth
in Schedule 1.1 of the Facility Lease, and the rules of interpretation set forth
in Schedule 1.1 of the Facility Lease shall apply to this Assignment and
Assumption Agreement.

ARTICLE 2:  ASSIGNMENT AND ASSUMPTION

2.1

Assignment of the Project Documents.  Assignor hereby irrevocably assigns,
conveys, transfers and delivers all of its rights, benefits, titles, interests,
duties and obligations in, to and under the Project Documents to which it is a
party to Assignee, its successors and assigns.  

2.2

Assumption of the Project Documents.  Assignee hereby irrevocably accepts the
assignment of all of Assignor’s rights, benefits, titles, interests, duties and
obligations in, to and under the Project Documents to which Assignor is a party
and agrees to perform and discharge all of the liabilities and obligations of
Assignor under and pursuant to the Project Documents.  

2.3

No Further Liability.  From and after the Transfer Date, Assignor shall have no
further duties, obligations or liabilities under the Project Documents to which
Assignor is a party and Assignee agrees to indemnify Assignor from any third
party liability resulting from the performance or nonperformance of any of
Assignor’s duties and obligations under the Project Documents to which Assignor
was a party, whether now existing or hereafter arising.

ARTICLE 3:  REPRESENTATIONS AND WARRANTIES

Each of Assignor and Assignee represent and warrant to the other Party, as of
the date hereof as follows:

3.1

Due Organization, Etc.  It: (i) is duly formed, validly existing and in good
standing under the Laws of the State of Wisconsin; (ii) has all requisite power
and all material Government Approvals necessary to own its assets and carry on
its business as now being or as proposed to be conducted; and (iii) is duly
qualified to do business in all jurisdictions in which the nature of the
business conducted by it or proposed to be conducted by it makes such
qualification necessary.

3.2

Due Authorization.  It has all necessary corporate power and authority to
execute, deliver and perform its obligations under this Assignment and
Assumption Agreement, and the execution, delivery and performance by it of this
Assignment and Assumption Agreement has been duly authorized by all necessary
corporate action on its part.

3.3

Non-Contravention.  The execution, delivery and performance by it of this
Assignment and Assumption Agreement does not and shall not:

(a)

violate its Organic Documents;

(b)

violate any Law or Government Approval applicable to it or its property or to
the Leased Facility;

(c)

result in a breach of or constitute a default under any agreement to which it is
a party; or

(d)

result in, or require the creation or imposition of, any Lien (other than a
Permitted Encumbrance) on any of its properties.

3.4

Enforceability, Etc.  This Assignment and Assumption Agreement: (a) has been
duly authorized and duly and validly executed and delivered by it; and (b)
assuming the due authorization, execution and delivery thereof by the other
Party, constitutes its legal, valid and binding obligation enforceable against
it in accordance with its terms, except as the same may be limited by
bankruptcy, insolvency or other similar Laws affecting creditors’ rights
generally and by general principles of equity.

3.5

Litigation.  No court order, judgment or arbitral award has been issued and is
outstanding with respect to it or any of its properties, rights or assets
(including the Leased Facility) which prohibits it from executing or delivering
this Assignment and Assumption Agreement or performing in any material respect
its obligations under this Assignment and Assumption Agreement.

3.6

Government Approvals.  All Government Approvals required by applicable Law to
have been obtained by it prior to the date of this representation and warranty
in connection with the due execution and delivery of, and performance by it of
its obligations and the exercise of its rights under, this Assignment and
Assumption Agreement have been obtained and are in full force and effect, and
are held in its name and are free from conditions or requirements (a) compliance
with which could reasonably be expected to have a material adverse effect on its
ability to perform its obligations under this Assignment and Assumption
Agreement or the validity or enforceability of this Assignment and Assumption
Agreement or (b) which it does not reasonably expect to be able to satisfy.

ARTICLE 4:  MISCELLANEOUS

4.1

Applicable Law.  THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS ASSIGNMENT
AND ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF WISCONSIN.

4.2

Jury Trial.  EACH OF THE PARTIES WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW
ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND
ANY RIGHTS UNDER THIS ASSIGNMENT AND ASSUMPTION AGREEMENT OR UNDER ANY
AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE
FUTURE BE DELIVERED IN CONNECTION HEREWITH OR ARISING FROM ANY RELATIONSHIP
EXISTING IN CONNECTION WITH THIS ASSIGNMENT AND ASSUMPTION AGREEMENT AND AGREES
THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE
A JURY.

4.3

Notices.  Unless otherwise expressly specified or permitted by the terms hereof,
all communications and notices provided for herein to a Party shall be in
writing or shall be produced by a telecommunications device capable of creating
a written record, and any such notice shall become effective (a) upon personal
delivery thereof, including, by overnight mail or next Business Day or courier
service, (b) in the case of notice by United States mail, certified or
registered, postage prepaid, return receipt requested, upon receipt thereof, or
(c) in the case of notice by such a telecommunications device, upon transmission
thereof, provided such transmission is promptly confirmed by either of the
methods set forth in clause (a) or (b) above, in each case addressed as provided
below, or to such other address as any Party may designate by written notice to
the other Party.

If to Assignor:

[To be inserted]

If to Assignee:

[To be inserted]

4.4

Counterparts.  This Assignment and Assumption Agreement shall be executed in
multiple counterparts, each of which is an original but all of which together
constitute the same instrument.  

4.5

Severability.  Whenever possible, each provision of this Assignment and
Assumption Agreement shall be interpreted in such manner as to be effective and
valid under applicable Law; but if any provision of this Assignment and
Assumption Agreement shall be prohibited by or deemed invalid under any
applicable Law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Assignment and Assumption Agreement.

4.6

Transfer Restrictions.  This Assignment and Assumption Agreement shall be
binding upon the Parties and their respective successors and permitted assigns.
 Unless otherwise specified in this Assignment and Assumption Agreement, no
Party may transfer all or any part of its rights, benefits, advantages, titles
or interest in and to this Agreement without the prior written consent of the
other Parties, and any such Transfer in contravention of this Section 4.6 shall
be null and void ab initio.  

4.7

Third-Party Beneficiaries.  Except as expressly provided herein, none of the
provisions of this Assignment and Assumption Agreement are intended for the
benefit of any Person except the Parties, their respective successors and
permitted assigns.

4.8

Entire Agreement.  This Assignment and Assumption Agreement and the other Lease
Documents state the rights and obligations of the Parties with respect to the
assignment and assumption of the Project Documents and other transactions
contemplated hereby and thereby and supersede all prior agreements, oral or
written, with respect thereto.

4.9

Headings.  Section headings used in this Assignment and Assumption Agreement are
for convenience of reference only and shall not affect the construction of this
Agreement.

4.10

No Joint Venture.  Any intention to create a joint venture or partnership
relation among the Parties is hereby expressly disclaimed.

4.11

Amendments and Waivers.  No term, covenant, agreement or condition of this
Assignment and Assumption Agreement may be terminated, amended or compliance
therewith waived (either generally or in a particular instance, retroactively or
prospectively) except by an instrument or instruments in writing executed by the
Parties.

4.12

Further Assurances.  Each Party shall promptly and duly execute and deliver such
further documents and assurances for and take such further actions reasonably
requested by another Party, all as may be reasonably necessary to carry out the
purpose of this Assignment and Assumption Agreement.

[SIGNATURE PAGE FOLLOWS ON NEXT PAGE]











IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment and
Assumption Agreement to be duly executed and delivered under seal by their
respective officers thereunto duly authorized.

MGE POWER ELM ROAD, LLC,
 as Assignor/Assignee]

By:  _____________________________________

Name:

Title:

MADISON GAS AND ELECTRIC COMPANY,
  as [Assignor/Assignee]

By:  _____________________________________

Name:

Title:


FOOTNOTES

1

RTPI is an acronym for “Renewal Triggering Plant Investments,” a term defined in
the ERGS Facility Lease.  This Facility Lease uses the term “Late Term
Improvement” to describe the same concept, but in the interest of maintaining
consistency between the formulas used in this Facility Lease and the ERGS
Facility Lease, “RTPI” has been retained here.

2

If there occurs a New Common Facility Adjustment Event pursuant to Section
5.4(i) of the Facility Lease, Lessor’s New Common Facilities Ownership Interest
will be decreased by 50%, assuming Lessor acquires an ownership interest in Unit
2 equal to its ownership interest in Unit 1.  If there occurs a New Common
Facilities Adjustment Event pursuant to Section 5.4(ii) of the Facility Lease,
Lessor’s New Common Facilities Ownership Interest in each Component will be
decreased by an appropriate amount commensurate with the adjustment to the Basic
Rent and Renewal Rent formulas pursuant to Section (B) of this Schedule 5.4.



